JS 44 (Rev. 10/20)                Case 5:21-cv-01679-AB Document
                                                    CIVIL COVER1 SHEET
                                                                  Filed 04/09/21 Page 1 of 105
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
       Dun-Rite Specialized Carriers, LLC; 1561 Southern Blvd.,                                             Spanco, Inc., 604 Hemlock Road, Morgantown, PA 19453
       Bronx, NY 10460                                                                                      Shupper-Brickle Equipment Co., 11 Burnt Tavern Road,
   (b) County of Residence of First Listed Plaintiff                                                        Cl  k ofb Residence
                                                                                                            County         NJ 08510
                                                                                                                                of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)

         Duane Morris, LLP, 30 South 17th Street, Philadelphia,                                             Dengler & Lipski, 2000 Market Street, Suite 1100,
         PA 19103-4196 (215) 979-1180                                                                       Philadelphia, PA 19103 (215) 861-6700
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                    and One Box for Defendant)
  1   U.S. Government                  3   Federal Question                                                                       PTF        DEF                                         PTF      DEF
        Plaintiff                            (U.S. Government Not a Party)                         Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                        of Business In This State

  2   U.S. Government                  4   Diversity                                               Citizen of Another State            2          2   Incorporated and Principal Place       ✖   5    ✖ 5
        Defendant                            (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                   Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                      Click here for: Nature of Suit Code Descriptions.
         CONTRACT                                                TORTS                               FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                       PERSONAL INJURY              PERSONAL INJURY                    625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                 365 Personal Injury -                  of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product             Product Liability              690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                Liability               367 Health Care/                                                                                          400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &             Pharmaceutical                                                      PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment            Slander                     Personal Injury                                                      820 Copyrights                   430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’           Product Liability                                                    830 Patent                       450 Commerce
  152 Recovery of Defaulted                Liability               368 Asbestos Personal                                                    835 Patent - Abbreviated         460 Deportation
       Student Loans                  340 Marine                       Injury Product                                                           New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product               Liability                                                            840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment              Liability             PERSONAL PROPERTY                             LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle            370 Other Fraud                    710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits             355 Motor Vehicle            371 Truth in Lending                   Act                                                                485 Telephone Consumer
  190 Other Contract                      Product Liability        380 Other Personal                 720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability      360 Other Personal               Property Damage                    Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                           Injury                 X 385 Property Damage                740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                      362 Personal Injury -            Product Liability              751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                          Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS             PRISONER PETITIONS                   790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights       Habeas Corpus:                     791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                     441 Voting                   463 Alien Detainee                     Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment               510 Motions to Vacate                                                   870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                   443 Housing/                     Sentence                                                                 or Defendant)                896 Arbitration
  245 Tort Product Liability              Accommodations           530 General                                                             871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property         445 Amer. w/Disabilities -   535 Death Penalty                      IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                          Employment               Other:                             462 Naturalization Application                                             Agency Decision
                                      446 Amer. w/Disabilities -   540 Mandamus & Other               465 Other Immigration                                                  950 Constitutionality of
                                          Other                    550 Civil Rights                       Actions                                                                State Statutes
                                      448 Education                555 Prison Condition
                                                                   560 Civil Detainee -
                                                                       Conditions of
                                                                       Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original            ✖   2 Removed from                  3     Remanded from               4 Reinstated or                5 Transferred from   6 Multidistrict                        8 Multidistrict
    Proceeding                State Court                         Appellate Court               Reopened                       Another District       Litigation -                         Litigation -
                                                                                                                               (specify)              Transfer                             Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       Diversity Among the Parties 28 USCA 1441(b) and 28 USCA 1446
VI. CAUSE OF ACTION                    Brief description of cause:

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                 ✖   Yes           No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE          Anita B. Brody                                           DOCKET NUMBER Civil Action No. 2:20-cv-04889-AB
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
   04/09/2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                       JUDGE                           MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 2 of 105
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                              Case 5:21-cv-01679-AB   Document
                                                 UNITED          1 Filed
                                                        STATES DISTRICT   04/09/21 Page 3 of 105
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                1561 Southern Blvd., Bronx, NY 10460
Address of Plaintiff: ______________________________________________________________________________________________
                      604 Hemlock Road, Morgantown, PA and 11 Burnt Tavern Road, Clarksburg, NJ 08510
Address of Defendant: ____________________________________________________________________________________________
                                                                         Greenwich, CT
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:
                    Civil Action No. 2:20-cv-04889-AB
Case Number: ______________________________                                      Anita B. Brody
                                                                  Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                          Yes   ✔                   No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                         Yes   ✔                   No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                 Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                         Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case           ●   is /     is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        04/09/2021
DATE: __________________________________                       __________________________________________
                                                                               0XVWVLJQKHUH                                                46717
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                             ARBITRATION CERTIFICATION
                                                   (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


DATE: __________________________________                       __________________________________________
                                                                             6LJQKHUHLIDSSOLFDEOH                          ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
     Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 4 of 105




 Dun-Rite Specialized Carriers, LLC


 Spanco, Inc. and Shupper-Brickle
 Equipment Co.




                                                                                    99


                           3PCFSU+4JFHFM &TRVJSF
                                                                       %FGFOEBOU
                                                                       %FGF
                                                                       %F G OEB
                                 SPCFSUTJFHFM![VSJDIOBDPN
            Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 5 of 105




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


DUN-RITE SPECIALIZED CARRIERS, LLC
1561 Southern Blvd.
Bronx, New York 10460
                                                       Civil Action No.
            v.

SPANCO, INC,
604 Hemlock Road
Morgantown, Pennsylvania 19543

and
SHUPPER-BRICKLE EQUIPMENT CO.
11 Burnt Tavern Road
Clarksburg, New Jersey 08510




                                   NOTICE OF REMOVAL

       Defendants, Spanco, Inc. and Shupper-Brickle Equipment Co., by and through their

attorneys, Dengler & Lipski, hereby remove this action pursuant to 28 U.S.C. §1441(b) based

upon jurisdiction pursuant to 28 USCA §1332 and in support thereof avers the following:

       1.        On October 9, 2020, Plaintiff, Dun-Rite Specialized Carriers, LLC, commenced

this action by way of Complaint filed in the Berks County Court of Common Pleas, docket

number 20-16692. The Plaintiff’s Complaint was filed as an Arbitration action, with a

jurisdictional damage cap of $50,000. A true and correct copy of the Plaintiff’s Complaint

attached hereto as Exhibit “A”.

       2.        On or about October 9, 2020, Defendant, Shupper-Brickle Equipment Co., was

served with the Complaint. A true and correct copy of the Court Docket is attached hereto as

Exhibit “B”.
            Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 6 of 105




       3.       On or about October 22, 2020, Defendant, Spanco, Inc. was served with the

Complaint by way of personal service at 604 Hemlock Road Morgantown, Pennsylvania 19543.

Exhibit “B”.

       4.       The undersigned counsel has entered for the Defendants, Spanco, Inc. and

Shupper-Brickle Equipment Co.

       5.       Plaintiff is a limited liability corporation with its principal place of business

located at 1561 Southern Blvd., Bronx, New York 10460. (Exhibit "A", paragraph nos. 1 and 5).

       6.       Defendant, Shupper-Brickle Equipment Co. is a New Jersey company with its

principal place of business located at 11 Burnt Tavern Road, Clarksburg, New Jersey 08510.

(Exhibit “A” – paragraph 7).

       9.       Defendant, Spanco, Inc. is a Pennsylvania corporation with its principal place of

business located at 604 Hemlock Road Morgantown, Pennsylvania 19543. (Exhibit “A” –

paragraph 8).

       10.      On March 25, 2021, the Plaintiff filed a Motion to Transfer to Major Jury.

(Exhibit “C” – Motion to Transfer).

       11.      In its Motion to Transfer to Major Jury, the Plaintiff set forth, for the first time,

that sometime after February 24, 2021, “it received additional information impacting its total

damages” specifically “a substantial increase in additional insurance-related expenses. . .”.

(Exhibit “C” – paragraph nos. 6 and 7).

       12.      Plaintiff also set forth in its Motion to Transfer that it “received confirmation that

The New York Compensation Insurance Rating Board had significantly increased its experience

rating causing the premiums to increase in excess of $150,000”. (Exhibit “C” – paragraph no. 8).

       13.      Plaintiff further claimed in the Motion to Transfer that it had incurred damages

totaling approximately $87,864 and that these recent developments have increased the amount in
          Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 7 of 105




controversy well above the $50,000 jurisdictional limit for compulsory arbitration. (Exhibit “C”

– paragraph nos. 10 and 13).

       14.     Based upon the averments in Plaintiffs’ Motion to Transfer to Major Jury, which

were first disclosed on March 25, 2021, the damages recoverable may exceed the sum of $50,000

exclusive of interests and costs.

       15.     This matter is removable pursuant to 28 U.S.C.A. §1441(b) as there is complete

diversity of citizenship between the parties. Plaintiff is a business existing in the State of New

York. Defendant, Shupper-Brickle Equipment Co., is a business existing at their principal place

of business in the State of New Jersey. The Defendant, Spanco, Inc. is a corporation existing at

its principal place of business in the State of Pennsylvania.

       16.     The removal of this matter from state to federal court is proper under 28 U.S.C.A.

§1446. While the initial filing was made in excess of thirty (30) days ago, it was not until the

filing of Plaintiff’s Motion to Transfer to Major Jury, on March 25, 2021, that the amount in

controversy was alleged by plaintiff to be above the Federal jurisdictional limit, thus qualifying

this case for removal at that time. The filing of Plaintiff’s Motion to Transfer to Major Jury was

just 15 days ago, and it was this Motion that put defendants on notice of the new amount in

controversy.

       17.     The named Defendants are represented by the undersigned counsel. There are no

other Defendants whose consent is necessary to removal of this action.

       WHEREFORE, notice is hereby given of removal of the above matter from the Berks
         Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 8 of 105




       County Court of Common Pleas to the United States District Court for the Eastern

District of Pennsylvania.




                                    __________________________
                                    Robert J. Siegel, Esquire
                                    Attorney I.D. 46717
                                    DENGLER & LIPSKI
                                    2000 Market Street – Suite 1100
                                    Philadelphia, PA 19103
                                    (215) 861-6700
                                    Attorney for Defendants
          Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 9 of 105




                                         VERIFICATION

       Robert J. Siegel, Esquire, hereby states that he is the attorney of record Defendants in this

action and verifies that statements made in the foregoing Notice of Removal are true and correct

to the best of his knowledge, information and belief. The undersigned understands that the

statements therein are made subject to the penalties of 18 Pa.C.S. Section 4904, relating to

unsworn falsification to authorities.




                                        __________________________
                                        Robert J. Siegel, Esquire
                                        Attorney I.D. 46717
                                        DENGLER & LIPSKI
                                        2000 Market Street – Suite 1100
                                        Philadelphia, PA 19103
                                        (215) 861-6700
                                        Attorney for Defendants
         Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 10 of 105




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


DUN-RITE SPECIALIZED CARRIERS, LLC
1561 Southern Blvd.
Bronx, New York 10460
                                                        Civil Action No.

         v.

SPANCO, INC,
604 Hemlock Road
Morgantown, Pennsylvania 19543

and
SHUPPER-BRICKLE EQUIPMENT CO.
11 Burnt Tavern Road
Clarksburg, New Jersey 08510



                                CERTIFICATE OF SERVICE

       I, Robert J. Siegel, Esquire, hereby certify that a true and correct copy of the within

Notice of Removal filed on behalf of Defendants was served on all counsel of record at the

below addresses on April 9, 2021 via electronic filing and by email:

Sharon L. Caffrey, Esquire
Theresa A. Langschultz, Esquire
Beatrice O’Donnell, Esquire
Duane Morris, LLP
30 South 17th Street
Philadelphia, PA 19103-4196




                                      __________________________

                                      Robert J. Siegel, Esquire
                                      Attorney I.D. 46717
                                      DENGLER & LIPSKI
                                      2000 Market Street – Suite 1100
                                      Philadelphia, PA 19103
                                      (215) 861-6700
                                      Attorney for Defendants
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 11 of 105




                    EXHIBIT A
                Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 12 of 105




                                                              \() nn . TO PU:,\I)
                                                              TO DI 1-8'.l>A\; I',

                                                              , ou arc herel't~ 11ot11icd III lik a \H1ttcn rc!>pon~c to th.:
                                                              cndoscd Complaint" 11h111 t11cnt~ (21J) day~ fro111 ,..:rv1cc
                                                              hereof or ajudgmcnt ma~ ti.: entered ag:m1,1 ~vu


                                                              .\uorn r~ for r1ai111iff
      DUAN E MORRIS LLP
      By: Sharon I.. Caffrey. Esq.
      PA Identification No . ..i9519
      Theresa A. Langschultz. Esq.
N
a-.   PA Identification No. 32 1068

-'°
\0
      SLCaffrcy(cyduanemorri s.com
0
 •    1·Langschultz~~duanemorris.com
N     30 South 17th Street
0
z     Philadelphia. r /\ 19103-4196
      Tel: (215) 979-1 180
      Fax: (2 15) 689-1932

      Aflorney.\_j<Jr Plaint ifl

       DUN-RITE SPECf/\LIZED CARRI ERS. LLC                   BERKS COUNTY
       1561 Southern Boulevard                                COURT OF COMMON PL EAS
       Bronx, New York I 0460
                                                              CIVIL ACTION -- ARBITRATION

                                    Plaintiff.
                                                              October 2020 Term
                         v.
                                                              No. _ __
       SP/\NCO. !NC.
       604 Hemlock Road
       Morgantov.11. Pennsyl\'ania 19543

       And

       SHUPPER-BRICKLE EQLHPMENT CO.
       I 1 Burnt Tavern Road
       Clarksburg. New Jersey 085 10

                                   Defendants.

                                                 COMPLAI NT
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 13 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 14 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 15 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 16 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 17 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 18 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 19 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 20 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 21 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 22 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 23 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 24 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 25 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 26 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 27 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 28 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 29 of 105
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 30 of 105




                    EXHIBIT B

                                  Case 5:21-cv-01679-AB
                                                   
                                                           Document     1 Filed 04/09/21 Page 31 of 105
                                                                    
                                                                         

                                                  
 ! "  
                                                                                                                                 #   $%
&'(!)*)(#+(,)#''()'++                                                                                                 
                                                                                                                                  !" #  $
---.---
/&**)'0'(1+))2&(*3)!4                                                                                                       % 
*#4(                                                                                                                         % 


                  
             & '"!  %  

          $ '(  )  !    

            !  ( !  (        

           * ( !           ( $!   " + ! ,!%'  ) !- $&, 

.          /  $! ! '/ 0 + "12 !3/0"      (!

          $!  / 0 &   (!

4          /  $!  %  / 0 + ! ,!

4          "  + ''%+ ! ,!

4          + ! ,!* &      5%6!        & *       

4          &     '5' 7&5*

4          &!  $"   7+ ! * &5*

4          $ '(  ( ! $"   "  &! '&5*

4          ( ! &5*

4          + ! * 8        '"  "   &5*  & *              

          8      "'' '4' +               + ! * &5*

          &!  $ !

.          $!  %  / 0 + "12 !3/0"   

          9 ' $!  '/ 0 ! "  + 

          & * &    5%6!      + ! ,!* &        5%6!           & *       

          & * 8 '"   "   & * &             5%6!          + ! ,!* &     5%6!       
                      & *   
          &  '5'

          /: % $

          /: % 2

          /: % 

          /: % +

            !  ( ! & * & 5%6!   + * & 5%6!   & *    
                    "  8 '"  '/: %
          &!  $"   /7& * & 5%6!   + ! ,!* & 5%6!                         

          $ '(  ( ! $"   "

              + *! ,! 5              & * &5*  + * &5*

          8     '"   "        + *! ,! 5                       & * &5*  + * &5*



                                                                                                                                                          & .
                           Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 32 of 105
     !  ( !     + *! ,! 5     & * &5*  + * &5* "  
             / 0;  $ !" #/ 0 ( /-
   5'   ' "'           ".< !'    ( '' 
             
   5'   " 5$"   .5"   %'(  "%8 !       
             &  ( '  ''   ! "    % !"''".< !;    ( '' 
             .
   + "12 !3/0"    * & 5%6!   & *   

   + "12 !3/0"           8     '"   "   &             5%6!    

   &     '5'7&5*

   &!  $"   ./7&        5%6!           + "12 !3/0"   

   $ '(  ( ! $"   "  &!  $"  '&                  5%6!   

     !  ( ! &   5%6!      

   8      "' ' '' +                   + "12 !3/0"    &5*

=   &     '5'7&5*

=   & * 8 '"   "   & * 5                   + ! ,!* &      5%6!      & * 
               
=   /: % $

=   /: % 2

=   & * $  ! ,!* &       5%6!        

=     !  ( ! & * 5         + * &         5%6!       & *      "  
             8 '"  '/: %
   &  '5'7$  &5*

   & * $  "12 !3/0"    * &               5%6!     

   8     '" 2 

   /: % ! '

     !  ( !

   & * &    5%6!     + "12 !3/0"   5*&5*  & *                    

   8     '"   "   & * &5*  + "2 !3* &5*  & *                  

   /: % $1+

   &     '5'7&5*

   & * &!  $" 

     !  ( ! & * &5* 8      '"  ;/: %            "  %   %/-;
              
.   8  "'' '' +                 &5*

>   5' 7+ * & 5%6!   & *                    ?  ' '   @".<   !
             '    ( '' >
.   + *$  <8  & *   

.>   & +"1 !  #'  * 8                       86 "

.>   8     '"   "   & * 8                      8 "

.>   /: % $1A

.>   &     '5'

.>     !  ( ! &  B 8          86 ""  8                '"  '/: %

.   5' .C & * 8           "".<               !'!    ( '' .



                                                                                                                                             & .
                      Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 33 of 105
>   & * $  + *<8 

>     !  ( ! &  B $  +' B<8 




                                                                                       &. .
Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 34 of 105




                    EXHIBIT C
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 35 of 105




                                                                                                        DUN-RITE SPECIALIZED CARRIERS, LLC                      BERKS COUNTY
                                                                                                        1561 Southern Boulevard                                 COURT OF COMMON PLEAS
                                                                                                        Bronx, New York 10460
                                                                                                                                                                CIVIL ACTION -- ARBITRATION

                                                                                                                                      Plaintiff,
                                                                                                                                                                October 2020 Term
                                                                                                                       v.
                                                                                                                                                                No. 20-16692
                                                                                                         SPANCO, INC.
                                                                                                         604 Hemlock Road
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                         Morgantown, Pennsylvania 19543

                                                                                                         And

                                                                                                         SHUPPER-BRICKLE EQUIPMENT CO.
                                                                                                         11 Burnt Tavern Road
                                                                                                         Clarksburg, New Jersey 08510

                                                                                                                                      Defendant.


                                                                                                                                                   ORDER

                                                                                                               And now, this ___ day of ____ 2021, upon consideration of Plaintiff Dun-Rite

                                                                                                        Specialized Carriers, LLC’s Motion to Transfer to Major Jury, it is ORDERED that Plaintiff’s

                                                                                                        Motion to Transfer is GRANTED.



                                                                                                                                                           BY THE COURT:



                                                                                                                                                           ____________________________

                                                                                                                                                                                 Rowley, J.
                                                                                                                      Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 36 of 105




                                                                                                        DUANE MORRIS LLP
                                                                                                        By: Sharon L. Caffrey, Esq.
                                                                                                        PA Identification No. 49519
                                                                                                        Theresa A. Langschultz, Esq.
                                                                                                        PA Identification No. 321068
                                                                                                        SLCaffrey@duanemorris.com
                                                                                                        TLangschultz@duanemorris.com
                                                                                                        30 South 17th Street
                                                                                                        Philadelphia, PA 19103-4196
                                                                                                        Tel: (215) 979-1180
                                                                                                        Fax: (215) 689-1932
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        Attorneys for Plaintiff

                                                                                                         Dun-Rite Specialized Carriers, LLC
                                                                                                         1561 Southern Boulevard
                                                                                                         Bronx, New York 10460

                                                                                                                                                                  BERKS COUNTY
                                                                                                         Plaintiff,                                               COURT OF COMMON PLEAS

                                                                                                         v.                                                       CIVIL ACTION -- ARBITRATION

                                                                                                         Spanco, Inc.
                                                                                                         604 Hemlock Road                                         October 2020 Term
                                                                                                         Morgantown, Pennsylvania 19543
                                                                                                                                                                  No. 20-16692
                                                                                                         And

                                                                                                         SHUPPER-BRICKLE EQUIPMENT CO.
                                                                                                         11 Burnt Tavern Road
                                                                                                         Clarksburg, New Jersey 08510

                                                                                                         Defendant.


                                                                                                                           PLAINTIFF DUN-RITE SPECIALIZED CARRIERS, LLC’S
                                                                                                                                MOTION TO TRANSFER TO MAJOR JURY

                                                                                                                 Plaintiff, Dun-Rite Specialized Carriers, LLC, (“Dun-Rite”) by and through its

                                                                                                        undersigned counsel, respectfully moves to transfer the above captioned case from arbitration to

                                                                                                        major jury, and in support thereof, avers as follows:
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 37 of 105




                                                                                                                1.      Dun-Rite filed its Complaint on October 9, 2020, alleging a gantry crane

                                                                                                        manufactured by Spanco, Inc. (“Spanco”) and distributed by Shupper-Brickle Equipment Co.

                                                                                                        (“Shupper-Brickle”) collapsed through no fault of Dun-Rite or its employees. See Complaint,

                                                                                                        attached as Exhibit A. The collapse seriously injured two of Dun-Rite’s employees, causing

                                                                                                        them to suffer serious and permanent injuries; one of the injured employees has not and may

                                                                                                        never be able to return to work because of the accident. See id.
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                2.       Spanco filed preliminary objections to Plaintiff’s Complaint on November 18,

                                                                                                        2020 alleging in part that Counts III (Products Liability) and IV (Negligence) should be stricken

                                                                                                        from Plaintiff’s Complaint due to the economic loss doctrine. See Preliminary Objections,

                                                                                                        attached as Exhibit B. 1

                                                                                                                3.      Spanco also requested that the Court strike all claims for damages incurred to

                                                                                                        mitigating the harm to Dun-Rite’s employees, for the increased costs of workers compensation

                                                                                                        and liability insurance premiums, and, for expenses incurred in identifying the defect in the

                                                                                                        gantry crane. See id.

                                                                                                                4.      Dun-Rite opposed Spanco’s preliminary objections, and on February 24, 2021,

                                                                                                        the Court issued an Order overruling Spanco’s and Shupper-Brickle’s Preliminary Objections to

                                                                                                        strike Counts III (Products Liability) and IV (Negligence) from Plaintiff’s Complaint. See Order

                                                                                                        and Opinion of February 24, 2021 (“February 24 Order”), attached as Exhibit D.

                                                                                                                5.      The Court also overruled Defendants’ Preliminary Objections to Plaintiff’s

                                                                                                        Complaint seeking to strike its claims for damages incurred to mitigating the harm to Dun-Rite’s




                                                                                                                1 Defendant Shupper-Brickle also filed Preliminary Objections to Plaintiff’s Complaint on January
                                                                                                        11, 2021 asserting the same bases as Spanco. See Preliminary Objections, attached as Exhibit C.



                                                                                                                                                              2
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 38 of 105




                                                                                                        employees, for the increased costs of workers compensation and liability insurance premiums,

                                                                                                        and, for expenses incurred in identifying the defect in the gantry crane.

                                                                                                               6.      Shortly after the Court issued its February 24 Order ruling that the above

                                                                                                        expenses should remain under the Court’s consideration, Dun-Rite received additional

                                                                                                        information impacting its total damages.

                                                                                                               7.      Specifically, Dun-Rite obtained detailed information regarding a substantial
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        increase in additional insurance-related expenses which was not available at the time of the filing

                                                                                                        of the Complaint.

                                                                                                               8.      On March 4, 2021, Dun-Rite received a letter confirming that The New York

                                                                                                        Compensation Insurance Rating Board had significantly increased its experience rating causing

                                                                                                        the premiums to increase in excess of $150,000 over a four-year period as a result of the gantry

                                                                                                        crane collapse accident. See Exs. E and F.

                                                                                                               9.      In addition, Dun-Rite has experienced a decrease in its advance premium

                                                                                                        discount, again as the result of the gantry crane failure. See Insurance Documents, collected as

                                                                                                        Exhibit F.

                                                                                                               10.     In addition, Dun-Rite has incurred damages totaling approximately $87,864 in

                                                                                                        advanced wages paid to employees Alvin Dominguez and Marek Kowalik while they were

                                                                                                        unable to work as a result of the accident and were not receiving workers compensation benefits.

                                                                                                        See Exhibits G and H.

                                                                                                               11.     Due to the impact of this gantry crane failure on its experience modification

                                                                                                        rating, Dun-Rite has lost opportunities to obtain a significant number of jobs, causing it

                                                                                                        additional financial damages.




                                                                                                                                                         3
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 39 of 105




                                                                                                                12.      The Court’s February 24 Order made clear that Dun-Rite has a right to pursue

                                                                                                        these claims at this time.

                                                                                                                13.      The recent developments regarding Dun-Rite’s total damages increase the amount

                                                                                                        in controversy in this case well above the $50,000 jurisdictional limit for compulsory arbitration

                                                                                                        under Pennsylvania Rule of Civil Procedure 1301.

                                                                                                        I.      ARGUMENT
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                14.      This Court should grant Plaintiff’s Motion to Transfer because Plaintiff’s

                                                                                                        damages total over $50,000.

                                                                                                                15.      Dun-Rite has received detailed information regarding a substantial increase in

                                                                                                        additional insurance-related expenses, and its losses in advanced wages.

                                                                                                                16.      The Court’s February 24 Order made clear that Dun-Rite has a right to pursue

                                                                                                        these claims at this time.

                                                                                                                17.      These additional expenses bring the total amount in controversy well above

                                                                                                        $50,000 in value.

                                                                                                                18.      Accordingly, the case falls outside the $50,000 jurisdictional limit for compulsory

                                                                                                        arbitration under Pa. R. Civ. P. 1301, and it should be properly transferred to the major jury trial

                                                                                                        list.

                                                                                                                      a. Legal Standard

                                                                                                                19.      Under Pa. R. Civ. P. 1301, all civil suits in Pennsylvania in which the amount in

                                                                                                        controversy is $50,000 or less shall first be submitted to arbitration.

                                                                                                                20.      Additionally, by statute, Pennsylvania does not allow matters to be tried in

                                                                                                        arbitration “where the amount in controversy, exclusive of interest and costs, exceeds $50,000.”

                                                                                                        42 PA.C.S. § 7361.



                                                                                                                                                           4
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 40 of 105




                                                                                                                21.      Under local rule B.R.C.P 1301.1, the court may strike any case from the

                                                                                                        arbitration list which the court determines should be tried by a judge or a jury. The court may do

                                                                                                        this on its own motion, or upon the motion of any party. Id.

                                                                                                                22.      When a party receives new information that indicates their damages have

                                                                                                        increased above the jurisdictional limit, courts may transfer the matter to major jury. Hart v.

                                                                                                        Dorme, No. 160901306, 2017 WL 10517929, at *1 (Pa. Com. Pl. Aug. 23, 2017) (Trial Order)
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        (granting plaintiff’s motion to transfer from arbitration to major jury after plaintiff received letter

                                                                                                        from doctor indicating that costs from injuries sustained in motor vehicle accident exceeded

                                                                                                        $50,000).

                                                                                                                      a. The Amount In Controversy Now Exceeds Fifty-Thousand Dollars Due To
                                                                                                                         Losses In Advanced Wages And Insurance-Related Expenses

                                                                                                                23.      Dun-Rite’s investigation has unveiled additional damages that increase the

                                                                                                        amount in controversy well above the $50,000 limit for compulsory arbitration. The additional

                                                                                                        damages include: advanced wages, increased insurance premiums, and lost business

                                                                                                        opportunities.

                                                                                                                24.      Dun-Rite has suffered damages totaling approximately $87,864 in advanced

                                                                                                        wages paid to employees Alvin Dominguez and Marek Kowalik.

                                                                                                                25.      Mr. Dominguez and Mr. Kowalik were both unable to work after the accident due

                                                                                                        to the severe injuries they sustained. 2 Dun-Rite incurred a loss of $50,875 in advanced wages

                                                                                                        paid to Mr. Dominguez, and $36,989 in advanced wages paid to Mr. Kowalik. See Exs. G and

                                                                                                        H.



                                                                                                                2  Dun-Rite has sought full reimbursement from the New York Worker’s Compensation Board for the
                                                                                                        advanced wages paid to both Plaintiffs while they were unable to work and not receiving workers compensation
                                                                                                        benefits. See Ex’s G and H.


                                                                                                                                                               5
                                                                                                                  Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 41 of 105




                                                                                                                 26.   The claim of these advanced wages is consistent with the Court’s February 24

                                                                                                        Order.

                                                                                                                 27.   In that Order, the Court ruled that all claims for damages incurred to mitigating

                                                                                                        the harm to Dun-Rite’s employees, and all claims for the increased costs of workers

                                                                                                        compensation and liability insurance premiums, should remain in the complaint.

                                                                                                                 28.   Furthermore, on March 4, 2021, Dun-Rite received a letter confirming that The
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        New York Compensation Insurance Rating Board experience modification rating had increased

                                                                                                        to a 1.45, effective October 1, 2020. See Exhibit E.

                                                                                                                 29.   The March 4, 2021 letter specified that the primary reason for the increase was

                                                                                                        “due to the fact that there were two unusual large claims from 2018.” Ex. E.

                                                                                                                 30.    The letter further explained that, if the two large claims were removed, Dun-

                                                                                                        Rite’s experience modification rate would be a .87. Additionally, Dun-Rite experienced a

                                                                                                        serious reduction in its New York State Insurance Fund (“NYSIF”) advance discount, from 25%

                                                                                                        to 10%. Dun-Rite also experienced a loss in Construction Classification Premium Adjustment

                                                                                                        Program (“CPAP”) credit. Ex. F.

                                                                                                                 31.   These changes have caused its premiums to increase significantly directly as the

                                                                                                        result of Spanco’s defective crane.

                                                                                                                 32.   In fact, Dun-Rite estimates that it will lose in excess of $150,000 due to the

                                                                                                        increased premiums.

                                                                                                                 33.   As the March 4, 2021 letter demonstrates, the increased premiums are solely due

                                                                                                        to the claims resulting from the accident.

                                                                                                                 34.   Lastly, Dun-Rite has lost opportunities to obtain a significant amount of jobs due

                                                                                                        to their increased experience rating from .87 to 1.45.



                                                                                                                                                         6
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 42 of 105




                                                                                                               35.      This surcharge has a substantial impact on Dun-Rite’s ability to take advantage of

                                                                                                        business opportunities.

                                                                                                                     b. The New Amount In Controversy Requires The Case To Be Transferred To
                                                                                                                     Major Jury

                                                                                                               36.      This case should be transferred to major jury because the amount in controversy

                                                                                                        now exceeds $50,000.
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                               37.      Pennsylvania does not allow matters to be tried in arbitration in which the amount

                                                                                                        in controversy exceeds $50,000. 42 Pa.C.S. § 7361.

                                                                                                               38.      Further, the Berks County Court of Common Pleas allows courts to strike any

                                                                                                        case from the arbitration list which the court determines should be tried by a judge or a jury.

                                                                                                               39.      The Court’s February 24 Order ruled that all claims for damages incurred to

                                                                                                        mitigating the harm to Dun-Rite’s employees, and all claims for the increased costs of workers

                                                                                                        compensation and liability insurance premiums, should remain under the Court’s consideration.

                                                                                                               40.      These damages have recently proven to exceed the jurisdictional amount for

                                                                                                        compulsory arbitration.

                                                                                                               41.      The granting of this motion will promote judicial economy.

                                                                                                               42.      Accordingly, this Court should properly transfer the case to major jury.

                                                                                                               WHEREFORE, Plaintiff, Dun-Rite Specialized Carriers, LLC, respectfully requests that

                                                                                                        this Honorable Court enter an Order granting the Motion to Transfer to Major Jury and striking

                                                                                                        the above captioned case from the arbitration list pursuant to local rule B.R.C.P 1301.1.




                                                                                                                                                         7
                                                                                                                Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 43 of 105




                                                                                                        Dated: March 25, 2021                     Respectfully submitted,

                                                                                                                                                  DUANE MORRIS LLP

                                                                                                                                                  /s/Theresa A. Langschultz
                                                                                                                                                  Sharon L. Caffrey
                                                                                                                                                  Beatrice O’Donnell
                                                                                                                                                  Theresa A. Langschultz
                                                                                                                                                  Philadelphia, PA 19103
                                                                                                                                                  Tel. (215) 979-1299
                                                                                                                                                  Fax: (215) 979-1020
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                                                  slcaffrey@duanemorris.com
                                                                                                                                                  tlangschultz@duanemorris.com

                                                                                                                                                  Attorneys for Plaintiff
                                                                                                                                                  Dun-Rite Specialized Carriers, LLC




                                                                                                                                              8
                                                                                                                      Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 44 of 105




                                                                                                        DUANE MORRIS LLP
                                                                                                        By: Sharon L. Caffrey, Esq.
                                                                                                        PA Identification No. 49519
                                                                                                        Theresa A. Langschultz, Esq.
                                                                                                        PA Identification No. 321068
                                                                                                        SLCaffrey@duanemorris.com
                                                                                                        TLangschultz@duanemorris.com
                                                                                                        30 South 17th Street
                                                                                                        Philadelphia, PA 19103-4196
                                                                                                        Tel: (215) 979-1180
                                                                                                        Fax: (215) 689-1932
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        Attorneys for Plaintiff

                                                                                                         Dun-Rite Specialized Carriers, LLC
                                                                                                         1561 Southern Boulevard
                                                                                                         Bronx, New York 10460

                                                                                                                                                                 BERKS COUNTY
                                                                                                         Plaintiff,                                              COURT OF COMMON PLEAS

                                                                                                         v.                                                      CIVIL ACTION -- ARBITRATION

                                                                                                         Spanco, Inc.
                                                                                                         604 Hemlock Road                                        October 2020 Term
                                                                                                         Morgantown, Pennsylvania 19543
                                                                                                                                                                 No. 20-16692
                                                                                                         And

                                                                                                         SHUPPER-BRICKLE EQUIPMENT CO.
                                                                                                         11 Burnt Tavern Road
                                                                                                         Clarksburg, New Jersey 08510

                                                                                                         Defendant


                                                                                                                                MEMORANDUM OF LAW IN SUPPORT OF
                                                                                                                          PLAINTIFF’S MOTION TO TRANSFER TO MAJOR JURY

                                                                                                                 Plaintiff Dun-Rite Specialized Carriers, LLC files this memorandum of law in support of

                                                                                                        its Motion to Transfer to Major Jury.
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 45 of 105




                                                                                                        I.      STATEMENT OF QUESTION INVOLVED

                                                                                                                Should the Court grant Plaintiff’s Motion to Transfer from arbitration to major jury

                                                                                                        where due to a recent Order issued by the Court, as well the uncovering of new information

                                                                                                        regarding a substantial increase in Dun-Rite’s accident related expenses, the amount in

                                                                                                        controversy now exceeds $50,000?
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                Suggested Answer:        Yes.

                                                                                                        II.     STATEMENT OF THE CASE

                                                                                                                Dun-Rite filed its Complaint on October 9, 2020, alleging a gantry crane manufactured

                                                                                                        by Spanco and distributed by Shupper-Brickle Equipment Co. collapsed through no fault of Dun-

                                                                                                        Rite or its employees. See Ex. A. The collapse seriously injured two of Dun-Rite’s employees,

                                                                                                        causing them to suffer serious and permanent injuries; one of the injured employees has not and

                                                                                                        may never be able to return to work because of the accident. See id. Spanco filed preliminary

                                                                                                        objections to Plaintiff’s Complaint on November 18, 2020 alleging that (I) Counts III (Products

                                                                                                        Liability) and IV (Negligence) should be stricken from Plaintiff’s Complaint due to the

                                                                                                        economic loss doctrine. See Ex. B. 1 Spanco also requested that the Court strike all claims for

                                                                                                        damages incurred to mitigating the harm to Dun-Rite’s employees, for the increased costs of

                                                                                                        workers compensation and liability insurance premiums, and, for expenses incurred in

                                                                                                        identifying the defect in the gantry crane. See id.

                                                                                                                Dun-Rite opposed Spanco’s preliminary objections, and, on February 24, 2021, the Court

                                                                                                        issued an Order overruling Spanco and Shupper Brickle’s Preliminary Objections to strike

                                                                                                        Counts III (Products Liability) and IV (Negligence) from Plaintiff’s Complaint. See Ex. D. The


                                                                                                                1 Defendant Shupper-Brickle also filed Preliminary Objections to Plaintiff’s Complaint on January
                                                                                                        11, 2021 asserting the same bases as Spanco. See Preliminary Objections, attached as Exhibit C.


                                                                                                                                                              2
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 46 of 105




                                                                                                        Court also overruled Defendant’s Preliminary Objections to Plaintiff’s Complaint seeking to

                                                                                                        strike its claims for damages incurred to mitigating the harm to Dun-Rite’s employees, for the

                                                                                                        increased costs of workers compensation and liability insurance premiums, and, for expenses

                                                                                                        incurred in identifying the defect in the gantry crane. See id.

                                                                                                               Shortly after the Court issued its February 24 Order ruling that the above expenses should

                                                                                                        remain under the Court’s consideration, Dun-Rite received additional information impacting its
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        total damages. Specifically, Dun-Rite obtained detailed information regarding a substantial

                                                                                                        increase in additional insurance-related expenses which was not available at the time of the filing

                                                                                                        of the Complaint. On March 4, 2021, Dun-Rite received a letter confirming that The New York

                                                                                                        Compensation Insurance Rating Board had significantly increased its experience rating causing

                                                                                                        the premiums to increase in excess of $150,000 over a four-year period as a result of the gantry

                                                                                                        crane collapse accident. See Exs. E and F. In addition, Dun-Rite has experienced a decrease in

                                                                                                        its advance premium discount, again as the result of the gantry crane failure. See Ex. F.

                                                                                                               Furthermore, Dun-Rite has incurred damages totaling approximately $87,864 in

                                                                                                        advanced wages paid to employees Alvin Dominguez and Marek Kowalik while they were

                                                                                                        unable to work as a result of the accident and were not receiving workers compensation benefits.

                                                                                                        See Ex’s G and H. Due to the impact of this gantry crane failure on its experience modification

                                                                                                        rating, Dun-Rite has additionally lost opportunities to obtain a significant number of jobs causing

                                                                                                        it additional financial damages. The Court’s February 24 Order made clear that Dun-Rite has a

                                                                                                        right to pursue these claims at this time. Accordingly, Plaintiff files this Motion to Transfer to

                                                                                                        Major Jury because the recent developments regarding Dun-Rite’s total damages increase the

                                                                                                        amount in controversy in this case well above the $50,000 jurisdictional limit for compulsory

                                                                                                        arbitration under Pennsylvania Rule of Civil Procedure 1301.


                                                                                                                                                          3
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 47 of 105




                                                                                                        III.   ARGUMENT

                                                                                                               This Court should grant Plaintiff’s Motion to Transfer because Plaintiff’s damages total

                                                                                                        over $50,000. Dun-Rite has received detailed information regarding a substantial increase in

                                                                                                        additional insurance related expenses, and its losses in advanced wages. The Court’s February

                                                                                                        24 Order makes clear that Dun-Rite has a right to pursue these claims at this time. These

                                                                                                        additional expenses bring the total amount in controversy well above $50,000 in value.
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        Accordingly, the case falls outside the $50,000 jurisdictional limit for compulsory arbitration

                                                                                                        under Pa. R. Civ. P. 1301, and it should be properly transferred to major jury.

                                                                                                               A.      Legal Standard

                                                                                                               Under Pa. R. Civ. P. 1301, all civil suits in Pennsylvania in which the amount in

                                                                                                        controversy is $50,000 or less shall first be submitted to arbitration. Additionally, by statute,

                                                                                                        Pennsylvania does not allow matters to be tried in arbitration “where the amount in controversy,

                                                                                                        exclusive of interest and costs, exceeds $50,000.” 42 PA.C.S. § 7361. Under local rule B.R.C.P

                                                                                                        1301.1, the court may strike any case from the arbitration list which the court determines should

                                                                                                        be tried by a judge or a jury. The court may do this on its own motion, or upon the motion of

                                                                                                        any party. Id. When a party receives new information that indicates their damages have

                                                                                                        increased above the jurisdictional limit, courts may transfer the matter to major jury. Hart v.

                                                                                                        Dorme, No. 160901306, 2017 WL 10517929, at *1 (Pa. Com. Pl. Aug. 23, 2017) (Trial Order)

                                                                                                        (granting plaintiff’s motion to transfer from arbitration to major jury after plaintiff received letter

                                                                                                        from doctor indicating that costs from injuries sustained in motor vehicle accident exceeded

                                                                                                        $50,000).




                                                                                                                                                           4
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 48 of 105




                                                                                                               B.      The Amount In Controversy Now Exceeds Fifty-Thousand Dollars Due To
                                                                                                                       Losses In Advanced Wages And Insurance-Related Expenses

                                                                                                               Dun-Rite’s investigation has unveiled additional damages that increase the amount in

                                                                                                        controversy well above the $50,000 limit for compulsory arbitration. The additional damages

                                                                                                        include: advanced wages, increased insurance premiums, and lost business opportunities.

                                                                                                               First, Dun-Rite has suffered damages totaling approximately $87,864 in advanced wages
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        paid to employees Alvin Dominguez and Marek Kowalik. Mr. Dominguez and Mr. Kowalik

                                                                                                        were both unable to work after the accident due to the severe injuries they sustained. Dun-Rite

                                                                                                        incurred a loss of $50,875 in advanced wages paid to Mr. Dominguez, and $36,989 in advanced

                                                                                                        wages paid to Mr. Kowalik. See Exs. G and H. The claim of these advanced wages is consistent

                                                                                                        with the Court’s February 24 Order. In that Order, the Court ruled that all claims for damages

                                                                                                        incurred to mitigating the harm to Dun-Rite’s employees, and all claims for the increased costs

                                                                                                        of workers compensation and liability insurance premiums, should remain in the Complaint.

                                                                                                               Furthermore, on March 4, 2021, Dun-Rite received a letter confirming that The New

                                                                                                        York Compensation Insurance Rating Board had increased its experience modification rating to

                                                                                                        1.45, effective October 1, 2020. See Ex. E. The March 4, 2021 letter specified that the primary

                                                                                                        reason for the increase was “due to the fact that there were two unusual large claims from 2018.”

                                                                                                        See id. The letter further explained that, if the two large claims were removed, Dun-Rite’s

                                                                                                        experience modification rate would be a .87. See id. Additionally, Dun-Rite experienced a

                                                                                                        serious reduction in its New York State Insurance Fund (“NYSIF”) advance discount, from 25%

                                                                                                        to 10%. See Ex. F. Dun-Rite also experienced a loss in Construction Classification Premium

                                                                                                        Adjustment Program (“CPAP”) credit. See id. These changes have caused its premiums to

                                                                                                        increase significantly directly as the result of Spanco’s defective crane. In fact, Dun-Rite

                                                                                                        estimates that it will lose in excess of $150,000 over a four-year period due to the increased

                                                                                                                                                         5
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 49 of 105




                                                                                                        premiums. As the March 4, 2021 letter demonstrates, the increased premiums are solely due to

                                                                                                        the claims resulting from the accident.

                                                                                                               Lastly, Dun-Rite has lost opportunities to obtain a significant amount of jobs due to their

                                                                                                        increased experience rating from .87 to 1.45. This surcharge has a substantial impact on Dun-

                                                                                                        Rite’s ability to take advantage of these business opportunities.

                                                                                                               C.      The New Amount In Controversy Requires The Case To Be Transferred To
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                       Major Jury

                                                                                                               This case should be transferred to major jury because the amount in controversy now

                                                                                                        exceeds $50,000. Pennsylvania does not allow matters to be tried in arbitration in which the

                                                                                                        amount in controversy exceeds $50,000. 42 PA.C.S. § 7361. Further, the Berks County Court of

                                                                                                        Common Pleas allows courts to strike any case from the arbitration list which the court

                                                                                                        determines should be tried by a judge or a jury.

                                                                                                               The Court’s February 24 Order ruled that all claims for damages incurred to mitigating

                                                                                                        the harm to Dun-Rite’s employees, and all claims for the increased costs of workers

                                                                                                        compensation and liability insurance premiums, should remain under the Court’s consideration.

                                                                                                        These damages have recently proven to exceed the jurisdictional amount for compulsory

                                                                                                        arbitration. For this reason, the granting of this motion will promote judicial economy.

                                                                                                        Accordingly, this Court should properly transfer the case to major jury.

                                                                                                        IV.    CONCLUSION

                                                                                                               Accordingly, for the reasons set forth herein, Dun-Rite respectfully requests that this

                                                                                                        Court grant its Motion to Transfer to Major Jury and enter an Order in the form of the attached.




                                                                                                                                                           6
                                                                                                               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 50 of 105




                                                                                                                                                      By: /s/ Theresa A. Langschultz
                                                                                                                                                      Theresa A. Langschultz (321068)
                                                                                                                                                      Sharon L. Caffrey (49519)
                                                                                                                                                      Attorneys for Plaintiff Dun-Rite
                                                                                                                                                      Specialized Carriers, LLC
                                                                                                                                                      Duane Morris LLP
                                                                                                                                                      30 South 17th Street
                                                                                                                                                      Philadelphia, PA 19103-4196
                                                                                                                                                      Tel: (215) 979-1180
                                                                                                                                                           (215) 979-1993
                                                                                                                                                      Email: slcaffrey@duanemorris.com
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                                                            tlangschultz@duanemorris.com
                                                                                                                                                      Fax: (215) 689-1932


                                                                                                        Date: March 25, 2021




                                                                                                                                             7
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                      EXHIBIT A
                                                                                                        Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 51 of 105
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 52 of 105



                                                                                                                                                            NOTICE TO PLEAD
                                                                                                                                                            TO: DEFENDANTS

                                                                                                                                                            You are hereby notified to file a written response to the
                                                                                                                                                            enclosed Complaint within twenty (20) days from service
                                                                                                                                                            hereof or a judgment may be entered against you.

                                                                                                                                                            /s/ Theresa A. Langschultz
                                                                                                                                                            Attorney for Plaintiff
                                                                                                        DUANE MORRIS LLP
                                                                                                        By: Sharon L. Caffrey, Esq.
                                                                                                        PA Identification No. 49519
                                                                                                        Theresa A. Langschultz, Esq.
                                                                                                        PA Identification No. 321068
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        SLCaffrey@duanemorris.com
                                                                                                        TLangschultz@duanemorris.com
                                                                                                        30 South 17th Street
                                                                                                        Philadelphia, PA 19103-4196
                                                                                                        Tel: (215) 979-1180
                                                                                                        Fax: (215) 689-1932

                                                                                                        Attorneys for Plaintiff

                                                                                                         DUN-RITE SPECIALIZED CARRIERS, LLC                 BERKS COUNTY
                                                                                                         1561 Southern Boulevard                            COURT OF COMMON PLEAS
                                                                                                         Bronx, New York 10460
                                                                                                                                                            CIVIL ACTION -- ARBITRATION
                                                  10/09/2020 9:44




                                                                                                                                   Plaintiff,
                                                                                                                                                            October 2020 Term
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                        v.
                                                                                                                                                            No. ______
                                                                                                         SPANCO, INC.
                                                                                                         604 Hemlock Road
                                                                                                         Morgantown, Pennsylvania 19543

                                                                                                         And

                                                                                                         SHUPPER-BRICKLE EQUIPMENT CO.
                                                                                                         11 Burnt Tavern Road
                                                                                                         Clarksburg, New Jersey 08510

                                                                                                                                   Defendants.

                                                                                                                                                COMPLAINT
                                                                                                               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 53 of 105




                                                                                                                                          NOTICE TO DEFEND

                                                                                                                                NOTIFICACIÓN PARA DEFENDERSE

                                                                                                                          NOTICE                                 AVISO
                                                                                                                                         Le han demandado a usted en el tribunal. Si
                                                                                                        You have been sued in court. If you wish to
                                                                                                                                         usted quiere defenderse de las demandas
                                                                                                        defend against the claims set forth in the
                                                                                                                                         expuestas en las páginas siguientes, usted
                                                                                                        following pages, you must take action within
                                                                                                                                         debe tomar acción en el plazo de veinte (20)
                                                                                                        twenty (20) days after this complaint and
                                                                                                                                         días a partir de la fecha en que se le hizo
                                                                                                        notice are served, by entering a written
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                                         entrega de la demanda y la notificación, al
                                                                                                        appearance personally or by attorney and
                                                                                                                                         interponer una comparecencia escrita, en
                                                                                                        filing in writing with the court your defenses
                                                                                                                                         persona o por un abogado y registrando por
                                                                                                        or objections to the claims set forth against
                                                                                                                                         escrito en el tribunal sus defensas o sus
                                                                                                        you. You are warned that if you fail to do so
                                                                                                                                         objeciones a las demandas en contra de su
                                                                                                        the case may proceed without you and a
                                                                                                                                         persona. Se le advierte que si usted no lo hace,
                                                                                                        judgment may be entered against you by the
                                                                                                                                         el caso puede proceder sin usted y podría
                                                                                                        court without further notice for any money
                                                                                                                                         dictarse un fallo por el juez en contra suya sin
                                                                                                        claimed in the complaint or for any other
                                                                                                                                         notificación adicional y podría ser por
                                                                                                        claim or relief requested by the plaintiff. You
                                                                                                                                         cualquier dinero reclamado en la demanda o
                                                                                                        may lose money or property or other rights
                                                                                                        important to you.                por cualquier otro reclamo o desagravio en la
                                                                                                                                         demanda solicitado por el demandante. Usted
                                                                                                        YOU SHOULD TAKE THIS PAPER TO    puede perder dinero o sus propiedades u
                                                                                                        YOUR LAWYER AT ONCE. IF YOU DO otros derechos importantes para usted.
                                                                                                        NOT HAVE A LAWYER, GO TO OR
                                                  10/09/2020 9:44




                                                                                                        TELEPHONE THE OFFICE SET FORTH   USTED DEBE LLEVARLE ESTE
                                                                                                        BELOW. THIS OFFICE CAN PROVIDE   DOCUMENTO A SU ABOGADO
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        YOU WITH INFORMATION ABOUT       INMEDIATAMENTE. SI NO TIENE
                                                                                                        HIRING A LAWYER.                 ABOGADO O NO PUEDE CORRER CON
                                                                                                                                         LOS GASTOS DE UNO, VAYA O LLAME
                                                                                                        IF YOU CANNOT AFFORD TO HIRE A   POR TELEFONO A LA OFICINA
                                                                                                        LAWYER, THIS OFFICE MAY BE ABLE  EXPUESTA ABAJO. ESTA OFICINA
                                                                                                        TO PROVIDE YOU WITH              PUEDE POVEERLE INFORMACION
                                                                                                        INFORMATION ABOUT AGENCIES       RESPECTO A COMO CONTRATAR A UN
                                                                                                        THAT MAY OFFER LEGAL SERVICES    ABOGADO.
                                                                                                        TO ELIGIBLE PERSONS AT A REDUCED
                                                                                                        FEE OR NO FEE.                   SI NO PUEDE CORRER CON LOS
                                                                                                                                         GASTOS PARA CONTRATAR A UN
                                                                                                        Lawyers’ Referral Service of the ABOGADO, ESTA OFICINA PUDIERA
                                                                                                        Berks County Bar Association     PROVEERLE INFORMACION RESPECTO
                                                                                                        544 Court Street                 A INSTITUCIONES QUE PUEDAN
                                                                                                        Reading, Pennsylvania 19601      OFRECER SERVICIOS LEGALES A
                                                                                                        Telephone (610) 375-4591         PERSONAS QUE CALIFICAN PARA LA
                                                                                                        www.BerksBar.org                 REDUCCION DE HONORARIOS O QUE
                                                                                                                                         NO TENGAN QUE PAGAR HONORARIOS.




                                                                                                                                                     2
                                                                                                        Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 54 of 105




                                                                                                                                          Servicio de Recomendación para Contratar
                                                                                                                                          Abogados del Colegio de Abogados del
                                                                                                                                          Condado Berks
                                                                                                                                          544 Court Street
                                                                                                                                          Reading, Pennsylvania 19601
                                                                                                                                          Teléfono (610) 375-4591
                                                                                                                                          www.BerksBar.org
                                                             6:37 PM Prothonotary Docket No. 20-16692
                                                  10/09/2020 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                                      3
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 55 of 105




                                                                                                                                                  COMPLAINT

                                                                                                               Plaintiff Dun-Rite Specialized Carriers, LLC (“Dun-Rite”), by and through its undersigned

                                                                                                        counsel, alleges and states as follows:

                                                                                                        I.     INTRODUCTION

                                                                                                               1.      Dun-Rite is a fine art mover and master rigger operating out of New York City.

                                                                                                               2.      On October 9, 2018, while Dun-Rite employees were transporting art at the
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        residence of a client in Greenwich, Connecticut, a gantry crane manufactured by defendant

                                                                                                        Spanco, Inc. (“Spanco”) and distributed through Shupper-Brickle Equipment Co. (“Shupper-

                                                                                                        Brickle”) collapsed through no fault of Dun-Rite or its employees, causing Dun-Rite’s

                                                                                                        employees to suffer serious and sustained serious and permanent injuries.

                                                                                                               3.      Spanco’s shoddy welding in the manufacturing process was the direct and

                                                                                                        proximate cause of the gantry crane collapse. Despite the implied warranties Spanco made to

                                                                                                        Dun-Rite, the gantry crane was not merchantable or fit for its intended purpose. But for
                                                  10/09/2020 9:44




                                                                                                        Spanco’s defective welding and the distribution of Spanco’s product by Shupper-Brickle, the
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        gantry crane would not have collapsed.

                                                                                                               4.      Dun-Rite brings this lawsuit to recover damages resulting from Spanco’s and

                                                                                                        Shupper-Brickle’s breach of the implied warranties that the gantry crane was merchantable and

                                                                                                        fit for use in Dun-Rite’s business, and for Spanco’s and Shupper-Brickle’s product defect and

                                                                                                        Spano and Shupper-Brickle’s interruption of Dun-Rite’s business.

                                                                                                        II.    THE PARTIES

                                                                                                               5.      Plaintiff Dun-Rite is a limited liability company organized and existing under the

                                                                                                        laws of the State of New York with its principal place of business at 1561 Southern Boulevard,

                                                                                                        Bronx, New York. Defendant Spanco is a corporation, organized and existing under the laws of

                                                                                                        the Commonwealth of Pennsylvania, with its principal place of business at 604 Hemlock Road,


                                                                                                                                                        4
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 56 of 105




                                                                                                        Morgantown, Pennsylvania.

                                                                                                                7.      Defendant Shupper-Brickle is a corporation, organized and existing under the

                                                                                                        laws of the state of New Jersey, with its principal place of business at 11 Burnt Tavern Road,

                                                                                                        Clarksburg, New Jersey. Shupper-Brickle is a distributor that sells and services industrial

                                                                                                        equipment throughout the Mid-Atlantic region. According to its website, in Pennsylvania

                                                                                                        Shupper-Brickle “supplies customized bridge cranes, hoists, and related services to the greater
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        Philadephia area including Northampton County, Bucks County, Philadelphia County,

                                                                                                        Montgomery County, Chester County, and Delaware County. We ship OEM parts and

                                                                                                        competitively priced overhead material handling equipment throughout the state of

                                                                                                        Pennsylvania.” Shupper-Brickle also contracted with Pennsylvania-based manufacturer Spanco

                                                                                                        to distribute its gantry cranes, including the gantry crane at issue in this litigation.

                                                                                                        III.    JURISDICTION AND VENUE

                                                                                                                8.      Jurisdiction is proper because Spanco is a corporation registered to do business in
                                                  10/09/2020 9:44




                                                                                                        the Commonwealth of Pennsylvania, with its principal place of business located in Morgantown,
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        Pennsylvania. This Court may exercise jurisdiction over Spanco pursuant to the provisions of 42

                                                                                                        Pa. C.S. § 5301(a)(2). Defendant Shupper-Brickle is a resident of the state of New Jersey over

                                                                                                        whom this Court may exercise jurisdiction pursuant to the provisions of 42 Pa. C.S. § 5322(a).

                                                                                                                9.      Venue is proper in Berks County because Spanco’s principal place of business is

                                                                                                        in this County, wherein it carries on a consistent and systematic part of its general business.

                                                                                                        Further, venue is proper in this County insofar as a substantial part of the events giving rise to

                                                                                                        this lawsuit – to wit, Spanco’s manufacturing of a defective gantry crane and its implied

                                                                                                        warranties concerning such gantry crane and the transaction which transferred Spanco’s

                                                                                                        defective gantry crane to distributor Shupper-Brickle – occurred in this County.




                                                                                                                                                           5
                                                                                                                  Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 57 of 105




                                                                                                        IV.      FACTUAL ALLEGATIONS

                                                                                                                 10.    Dun-Rite is a hoisting and rigging service in New York City with a specialty in

                                                                                                        transporting fine art. Dun-Rite owns cranes of various sizes – and it employs crane operators

                                                                                                        certified by the National Commission for the Certification of Crane Operators and the

                                                                                                        Occupational Safety and Health Administration (“OSHA”) – to enable Dun-Rite to meet the

                                                                                                        diverse needs of its clientele.
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                 11.    July 2017, Dun-Rite purchased an aluminum gantry crane manufactured by

                                                                                                        Spanco, through Spanco-authorized distributor Shupper-Brickle.

                                                                                                                 12.    Shupper-Brickle is a distributor who sells and services industrial equipment

                                                                                                        throughout the Mid-Atlantic region, including the sale and supply of gantry cranes. Shupper-

                                                                                                        Brickle contracted with Pennsylvania-based manufacturer Spanco to distribute its gantry cranes,

                                                                                                        including the gantry crane at issue in this litigation.

                                                                                                                 13.    Specifically, Dun-Rite purchased Spanco model number #3ALU1012 from
                                                  10/09/2020 9:44




                                                                                                        Shupper-Brickle. Spanco markets model number #3ALU1012 as having a three-ton load
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        capacity, a twelve-foot span, and a maximum height of 12’2” (hereinafter, “the Crane”).

                                                                                                        Excluding tax, shipping and the cost of related components, Dun-Rite paid $2,429.67 for the

                                                                                                        Crane.

                                                                                                                 14.    Spanco is a crane manufacturer with a national marketing and distribution

                                                                                                        footprint. Spanco knew when it manufactured the Crane that there was a reasonable likelihood

                                                                                                        that it would be purchased – and deployed – by a moving and rigging company like Dun-Rite

                                                                                                        throughout the United States.

                                                                                                                 15.    Spanco’s website states that Spanco has long “manufactured all of our cranes to




                                                                                                                                                           6
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 58 of 105




                                                                                                        meet or exceed all applicable CMAA, ANSI, OSHA, and MMA guidelines and standards.”1 The

                                                                                                        website further states: “All of our welders have been certified by the American Welding Society

                                                                                                        (AWS). And in 2011, our welding quality management system earned AWS’s Certified Welding

                                                                                                        Fabricator (CWF) designation.”

                                                                                                                16.      By manufacturing the Crane and distributing it into the stream of interstate

                                                                                                        commerce, Spanco implicitly represented – and, indeed, guaranteed – that the Crane was fit for
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        the intended purpose for which gantry cranes are used. Indeed, Spanco markets its gantry cranes

                                                                                                        to rigging services like Dun-Rite understanding that they will use such cranes for the specific

                                                                                                        purpose of moving and transporting objects within the designated load capacity.

                                                                                                                17.      Further, by distributing the defectively manufactured Crane and selling it to Dun-

                                                                                                        Rite, Shupper-Brickle implicitly represented and guaranteed that the Crane was fit for its

                                                                                                        intended purpose.

                                                                                                                18.      Dun-Rite reasonably relied on Spanco’s reputation as an experienced and skilled
                                                  10/09/2020 9:44




                                                                                                        crane manufacturer, and on Shupper-Brickle’s reputation in providing cranes which are fit for
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        their intended purposes. Dun-Rite reasonably expected that the Crane would operate in

                                                                                                        accordance with its specifications, including its three-ton load capacity.

                                                                                                                19.      Soon after Shupper-Brickle delivered the Crane to Dun-Rite in July 2017, Dun-

                                                                                                        Rite deployed the Crane in the ordinary course of its business. Neither Dun-Rite nor any of Dun-

                                                                                                        Rite’s employees made any modifications to the Crane at any point and the Crane was used for

                                                                                                        its intended purposes.

                                                                                                                20.      Dun-Rite exercised reasonable care and employed industry-standard practices in


                                                                                                                1
                                                                                                                  The organizations referenced are the Construction Management Association of America, the American
                                                                                                        National Standards Institute, the Occupational Safety and Health Administration, and the Monorail Manufacturers
                                                                                                        Association, respectively.



                                                                                                                                                                7
                                                                                                                  Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 59 of 105




                                                                                                        its maintenance, operation, and storage of the Crane. Dun-Rite ensured that only trained

                                                                                                        personnel operated the Crane.

                                                                                                                21.        On October 9, 2018, Dun-Rite employees transported the Crane to the residence

                                                                                                        of a client in Greenwich, Connecticut as part of a routine delivery of artwork for that client.

                                                                                                                22.        At all relevant times, Dun-Rite and its employees exercised reasonable diligence

                                                                                                        in the course of their transportation of the Crane to – and the operation of the Crane at – the
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        client’s residence in Greenwich.

                                                                                                                23.        Through no fault of Dun-Rite or its employees, the Crane collapsed while it was

                                                                                                        moving the artwork within the residence. The artwork’s weight was well under the Crane’s

                                                                                                        purported three-ton load capacity. Nevertheless, the movement of the artwork resulted in one of

                                                                                                        the Crane’s vertical legs to torque in the direction opposite the movement, causing the Crane’s

                                                                                                        welding structure to fracture, and resulting in the Crane’s collapse and injure Dun-Rite’s

                                                                                                        employees.
                                                  10/09/2020 9:44




                                                                                                                24.        The Crane’s collapse caused serious injuries to two of Dun-Rite’s employees,
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        some of which are permanent in nature and character.

                                                                                                                25.        Dun-Rite, in turn, has lost more than just the replacement cost of the Crane. Dun-

                                                                                                        Rite also incurred expenses in removing and cleaning up after the Crane collapse. Dun-Rite also

                                                                                                        incurred expenses in identifying the cause of the Crane collapse. Additionally, Dun-Rite was

                                                                                                        deprived business opportunities during the time it was without an operable crane, thus resulting

                                                                                                        in lost profits.

                                                                                                                26.        Dun-Rite further has suffered reputational harm within the high-end art

                                                                                                        community in Greenwich, New York City, and surrounding areas as a result of the Crane

                                                                                                        collapse, resulting in further lost profits. Dun-Rite’s insurance premiums also have increased




                                                                                                                                                            8
                                                                                                                  Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 60 of 105




                                                                                                        dramatically, including for its workers’ compensation insurance. All of these damages were a

                                                                                                        foreseeable and direct result of the Crane’s collapse.

                                                                                                                27.       OSHA promptly investigated the Crane collapse. It identified no fault by Dun-

                                                                                                        Rite in connection with the Crane collapse. OSHA found no workplace safety issues.

                                                                                                                28.       Dun-Rite enlisted the services of an independent metallurgist to examine the

                                                                                                        Crane. The metallurgist determined, with a reasonable degree of certainty, that a contributing
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        cause of the Crane collapse was Spanco’s defective welding that did not comport to industry

                                                                                                        standard as set forth in the American Welding Society’s Structural Welding Code for Aluminum

                                                                                                        (“AWS Code”).

                                                                                                                29.       Among other defects in violation of the AWS Code, the metallurgist identified:

                                                                                                        (a) a depression on the weld face that unacceptably provided an area for cracking to occur; (b)

                                                                                                        extensive internal porosity on the fracture surface and surrounding areas; and (c) incomplete

                                                                                                        penetration at the root of the weld for the supporting gusset.
                                                  10/09/2020 9:44




                                                                                                                30.       The metallurgist determined, with a reasonable degree of scientific certainty, that
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        these defects, more likely than not, contributed to the collapse of the Crane. The metallurgist

                                                                                                        further determined that the foregoing defects were caused by the fabricator’s failure to

                                                                                                        implement a degree of care that is standard in the welding industry.

                                                                                                                31.       In short, Spanco’s failure to exercise due care in manufacturing and inspecting the

                                                                                                        Crane, and Shupper-Brickle’s failure to exercise due care in its distribution and sale of the Crane

                                                                                                        has resulted in substantial harm to Dun-Rite.

                                                                                                                                                    COUNT I
                                                                                                                                  Breach of Implied Warranty of Merchantability

                                                                                                                32.       Plaintiff repeats and realleges the allegations set forth above as if set forth here in

                                                                                                        their entirety.



                                                                                                                                                             9
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 61 of 105




                                                                                                               33.      Spanco is engaged in the business of manufacturing gantry cranes and distributing

                                                                                                        them into the stream of commerce.

                                                                                                               34.      Shupper-Brickle is a distributor in the business of selling manufactured gantry

                                                                                                        cranes throughout the stream of commerce, and sold the defective Crane to Dun-Rite.

                                                                                                               35.      Spanco manufactured a defective gantry crane that it distributed into the stream of

                                                                                                        commerce through Shupper-Brickle in or about July 2017, whereupon Dun-Rite purchased the
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        defective Crane.

                                                                                                               36.      A warranty that the Crane was merchantable is implied by law, including a

                                                                                                        warranty that the Crane is fit for the intended purpose of moving heavy objects and that the

                                                                                                        Crane was manufactured soundly and that it was free of defects.

                                                                                                               37.      Spanco breached its implied warranty of merchantability when it sold the Crane

                                                                                                        whose welding did not comport with industry standards, including the AWS Code.

                                                                                                               38.      Shupper-Brickle breached its implied warranty of merchantability when it
                                                  10/09/2020 9:44




                                                                                                        distributed the Crane whose welding did not comport with industry standards, including the
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        AWS Code.

                                                                                                               39.      Spanco further breached its implied warranty of merchantability when it sold the

                                                                                                        Crane that collapsed when transporting an object that was within its represented three-ton load

                                                                                                        capacity.

                                                                                                               40.      Shupper-Brickle further breached its implied warranty of merchantability when it

                                                                                                        distributed the Crane that collapsed when transporting an object that was within its represented

                                                                                                        three-ton load capacity.

                                                                                                               41.      As a result of Spanco’s and Shupper-Brickle’s breach of the implied warranty of

                                                                                                        merchantability, Dun-Rite has suffered damages in the amount of the value of the Crane if it had




                                                                                                                                                        10
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 62 of 105




                                                                                                        been as warranted and expenses incurred in remediating and identifying the cause of the

                                                                                                        collapsed Crane.

                                                                                                                42.       Spanco’s and Shupper-Brickle’s breach of the implied warranty of

                                                                                                        merchantability also caused Dun-Rite incidental and consequential damages including lost

                                                                                                        profits, reputational damages, and increased insurance premiums.

                                                                                                                                                    COUNT II
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                                       Breach of Implied Warranty of Fitness

                                                                                                                43.       Plaintiff repeats and realleges the allegations set forth above as if set forth here in

                                                                                                        their entirety.

                                                                                                                44.       Spanco is engaged in the business of manufacturing gantry cranes and distributing

                                                                                                        them into the stream of commerce.

                                                                                                                45.       Spanco manufactured a defective gantry crane that it distributed into the stream of

                                                                                                        commerce in or about July 2017, whereupon Dun-Rite purchased the defective Crane.

                                                                                                                46.       Spanco markets its gantry cranes to rigging companies like Dun-Rite,
                                                  10/09/2020 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        understanding that such companies will use the gantry cranes to transport heavy objects for their

                                                                                                        clients. As such, Spanco knew that the Crane was likely to be used by a company like Dun-Rite

                                                                                                        for the particular purpose of transporting client property within the represented three-ton load

                                                                                                        capacity.

                                                                                                                47.       A warranty that the Crane was fit for its intended purposes is implied by law,

                                                                                                        including a warranty that the Crane is fit for the particular purpose of moving heavy objects for

                                                                                                        clients and that the Crane was manufactured soundly and that it was free of defects.

                                                                                                                48.       Dun-Rite had options when purchasing gantry cranes for its business. Dun-Rite

                                                                                                        purchased the Spanco Crane in reliance on Spanco’s reputation, experience and skill and based

                                                                                                        on Spanco’s marketing of gantry cranes to Dun-Rite as a rigging company.



                                                                                                                                                            11
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 63 of 105




                                                                                                                49.     Spanco breached its implied warranty of fitness when it sold the Crane whose

                                                                                                        welding did not comport with industry standards, including the AWS Code.

                                                                                                                50.     Shupper-Brickle breached its implied warranty of fitness when it distributed the

                                                                                                        Crane whose welding did not comport with industry standards, including the AWS Code.

                                                                                                                51.     Spanco further breached its implied warranty of fitness when it sold the Crane

                                                                                                        that collapsed when transporting an object that was within its represented three-ton load capacity.
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                52.     Shupper-Brickle further breached its implied warranty of fitness when it

                                                                                                        distributed the Crane that collapsed when transporting an object that was within its represented

                                                                                                        three-ton load capacity.

                                                                                                                53.     As a result of Spanco’s and Shupper-Brickle’s breach of the implied warranty of

                                                                                                        fitness, Dun-Rite has suffered damages in the amount of the value of the Crane if it had been as

                                                                                                        warranted and expenses incurred in remediating and identifying the cause of the collapsed Crane.

                                                                                                                54.     Spanco’s and Shupper-Brickle’s breach of the implied warranty of fitness also
                                                  10/09/2020 9:44




                                                                                                        caused Dun-Rite incidental and consequential damages including lost profits, reputational
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        damages, and increased insurance premiums.

                                                                                                                                                     COUNT III

                                                                                                                                                  Products Liability

                                                                                                                55.     Plaintiff repeats and realleges the allegations contained in the foregoing

                                                                                                        paragraphs as if set forth here in their entirety.

                                                                                                                56.     Spanco is engaged in the business of manufacturing gantry cranes and distributing

                                                                                                        them into the stream of commerce.

                                                                                                                57.     Shupper-Brickle is a distributor in the business of selling manufactured gantry

                                                                                                        cranes throughout the stream of commerce, and sold the defective Crane to Dun-Rite.

                                                                                                                58.     Spanco manufactured a defective gantry crane that it distributed into the stream of


                                                                                                                                                             12
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 64 of 105




                                                                                                        commerce through Shupper-Brickle in or about July 2017, whereupon Dun-Rite purchased the

                                                                                                        defective Crane.

                                                                                                                59.    Said Crane was defective and in an unreasonable safe condition at the time

                                                                                                        Spanco sold it due to welding that did not comport to industry standards, including the AWS

                                                                                                        Code.

                                                                                                                60.    Shupper-Brickle failed to undertake an investigation into the safety of the crane
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                        when it agreed to distribute and sell Spanco’s crane to Dun-Rite.

                                                                                                                61.    Spanco and Shupper-Brickle expected and/or reasonably should have expected

                                                                                                        that the Crane would reach the consuming public with no substantial changes thereto.

                                                                                                                62.    Spanco and Shupper-Brickle delivered the defective Crane into the stream of

                                                                                                        commerce knowing that the Crane posed a high risk of harm to others but deliberately proceeded

                                                                                                        with a conscious disregard and reckless indifference to the interest of others.

                                                                                                                63.    At all times prior to October 9, 2018, Plaintiff did not discover and could not have
                                                  10/09/2020 9:44




                                                                                                        discovered with reasonable diligence the manufacturing defect in the Crane.
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                64.    As direct and proximate cause of Spanco’s defective manufacturing and Shupper-

                                                                                                        Brickle’s distribution and sale of a defectively-manufactured gantry crane, Dun-Rite suffered

                                                                                                        financial, operational, and reputational harm when the defective Crane manufactured by Spanco

                                                                                                        collapsed on October 9, 2018.

                                                                                                                65.    The foregoing injuries were not caused by any negligence of Dun-Rite or any of

                                                                                                        its employees, but rather were caused by Spanco’s manufacturing defect and Shupper-Brickle’s

                                                                                                        distribution and sale of the product.

                                                                                                                66.    Based on the foregoing, Spanco and Shupper-Brickle are strictly liable to Plaintiff

                                                                                                        for all damages that flowed to Plaintiff from the collapse of the Crane.




                                                                                                                                                         13
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 65 of 105




                                                                                                                                                     COUNT IV

                                                                                                                                                   NEGLIGENCE

                                                                                                                67.     Plaintiff repeats and realleges the allegations contained in the foregoing

                                                                                                        paragraphs as if set forth here in their entirety.

                                                                                                                68.     As a gantry crane manufacturer, Spanco owes of duty of care to all individuals

                                                                                                        who may purchase, use and/or come into contact with its gantry crane.
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                69.     Among other things, Spanco’s duty of care as a gantry crane manufacturer

                                                                                                        includes the duty to weld a gantry crane in a manner consistent with industry standards,

                                                                                                        including the AWS Code.

                                                                                                                70.     Spanco breached its duty of care when Spanco and/or employees or agents under

                                                                                                        Spanco’s direct control and supervision manufactured the Crane whose welding did not comport

                                                                                                        with industry standards, including the AWS Code.

                                                                                                                71.     Spanco further breached its duty of care when Spanco and/or employees or agents
                                                  10/09/2020 9:44




                                                                                                        under Spanco’s direct control and supervision reasonably failed to inspect the Crane to ensure
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        that its welding comports to industry standards, including the AWS Code.

                                                                                                                72.     Spanco further breached its duty of care when Spanco failed to train or supervise

                                                                                                        its employees or agents to ensure that their welding comported to industry standards, including

                                                                                                        the AWS Code.

                                                                                                                73.     Spanco knew that the Crane posed a high risk of harm to others yet it breached the

                                                                                                        foregoing duties with a conscious disregard and reckless indifference to the interest of others.

                                                                                                                74.     It was reasonably foreseeable that a direct and proximate cause of Spanco’s

                                                                                                        breached duties of care would be a collapsed gantry crane that could injure individuals using

                                                                                                        and/or in close proximity to the Crane.

                                                                                                                75.     As a distributor and seller of gantry cranes, Shupper-Brickle owes a duty to sell


                                                                                                                                                             14
                                                                                                                   Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 66 of 105




                                                                                                        cranes which are free of defects.

                                                                                                                76.     Shupper-Brickle failed to investigate the safety of the gantry crane it sold and

                                                                                                        distributed.

                                                                                                                77.     By selling a defectively manufactured gantry crane, Shupper-Brickle knew that

                                                                                                        the Crane posed a high risk of harm to others, yet it breached the foregoing duties with a

                                                                                                        conscious disregard and reckless indifference to the interest of others.
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                78.     As direct and proximate cause of Spanco’s defective manufacturing and Shupper-

                                                                                                        Brickle’s distribution and sale of a defectively-manufactured gantry crane, Dun-Rite suffered

                                                                                                        financial, operational, and reputational harm when the defective Crane manufactured by Spanco

                                                                                                        collapsed on October 9, 2018.

                                                                                                                79.     The foregoing injuries were not caused by any negligence of any of the Plaintiff,

                                                                                                        but rather were caused by Spanco’s and Shupper-Brickle’s negligence.

                                                                                                                                                     RELIEF
                                                  10/09/2020 9:44




                                                                                                                WHEREFORE, Plaintiff Dun-Rite seeks a judgment against Defendants Spanco and
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        Shupper-Brickle awarding damages and legal relief, and specifically prays the Court to grant the

                                                                                                        following relief to Plaintiff by:

                                                                                                                        a.      Awarding direct and consequential damages to Plaintiff for the

                                                                                                        replacement cost of a new gantry crane, direct damages incurred in mitigating the harm to its

                                                                                                        employees, and indirect damages for the increased costs of workers compensation and liability

                                                                                                        insurance premiums, the expenses incurred in identifying the defect in the gantry crane, lost

                                                                                                        profits due to the unavailability of a gantry crane, and lost profits due to reputational harm which

                                                                                                        said Plaintiff has suffered and will suffer as a result of the unlawful conduct of Defendant, as

                                                                                                        well as other damages to Plaintiff’s business and reputation. Spanco and Defendant Shupper-

                                                                                                        Brickle;


                                                                                                                                                         15
                                                                                                                Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 67 of 105




                                                                                                                     b.    Awarding Plaintiff costs of this action;

                                                                                                                     c.    Awarding Plaintiff all such other damages as are just and appropriate; and

                                                                                                                     d.    Granting such other and further relief as this Court deems appropriate.


                                                                                                                                                                 By: /s/ Theresa A. Langschultz
                                                                                                                                                                 Theresa A. Langschultz (321068)
                                                                                                                                                                 Sharon L. Caffrey (49519)
                                                                                                                                                                 Attorneys for Plaintiff Dun-Rite
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                                                                 Specialized Carriers, LLC
                                                                                                                                                                 Duane Morris LLP
                                                                                                                                                                 30 South 17th Street
                                                                                                                                                                 Philadelphia, PA 19103-4196
                                                                                                                                                                 Tel: (215) 979-1180
                                                                                                                                                                      (215) 979-1993
                                                                                                                                                                 Email: slcaffrey@duanemorris.com
                                                                                                                                                                        tlangschultz@duanemorris.com
                                                                                                                                                                 Fax: (215) 689-1932

                                                                                                        Date: October 9, 2020
                                                  10/09/2020 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                                                    16
                                                                                                                     Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 68 of 105


                                                                                                                                                VERIFICATION

                                                                                                                I,   ,�M.;}1 1 �J;i;depose and say that I am the __·J_,f_, _____ for Dun-Rite
                                                                                                                           1



                                                                                                        Specialized Carriers LLC, Plaintiff in the above-entitled action, and that I am authorized to make

                                                                                                        this verification on its behalf. I verify that the foregoing averments, which are not all within my

                                                                                                        personal knowledge, are true and correct upon information and belief.

                                                                                                                Declared pursuant to the penalties of 18 Pa. C.S. §4904 relating to unswom falsification

                                                                                                        to authorities.
                                                             6:37 PM Prothonotary Docket No. 20-16692
                                                  10/09/2020 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 69 of 105




                                                                                                                                       CERTIFICATE OF SERVICE

                                                                                                               I hereby certify that on October 9, 2020, I caused a copy of the foregoing Civil Complaint

                                                                                                        to be served on behalf of Plaintiff Dun-Rite Specialized Carriers, LLC on the following

                                                                                                        Defendants by Certified Mail, Return Receipt Requested:

                                                                                                                                                 Spanco, Inc.
                                                                                                                                             604 Hemlock Road
                                                                                                                                            Morgantown, PA 19543
                                                             6:37 PM Prothonotary Docket No. 20-16692




                                                                                                                                        Shupper-Brickle Equipment Co.
                                                                                                                                             11 Burnt Tavern Road
                                                                                                                                         Clarksburg, New Jersey 08510




                                                                                                                                                            /s/ Theresa A. Langschultz
                                                                                                                                                            Theresa A. Langschultz
                                                  10/09/2020 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                      EXHIBIT B
                                                                                                        Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 70 of 105
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 71 of 105




                                                                                                        DUN-RITE SPECIALIZED                               BERKS COUNTY
                                                                                                        CARRIERS, LLC                                      COURT OF COMMON PLEAS

                                                                                                                 v.                                        DOCKET NO. 20-16692

                                                                                                        SPANCO, INC, and
                                                                                                        SHUPPER-BRICKLE EQUIPMENT CO.                      TRIAL BY JURY OF TWELVE DEMANDED
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                                                                    ORDER

                                                                                                               AND NOW, this _______ day of _________________ 2020, upon consideration of

                                                                                                        Defendant, Spanco, Inc.’s, Preliminary Objections to Plaintiff's Complaint, and any response

                                                                                                        thereto, it is hereby ORDERED and DECREED that the Defendant’s Preliminary Objections

                                                                                                        are SUSTAINED. It is further ORDERED that:

                                                                                                               (1) Counts III (Products Liability) and IV (Negligence) are STRICKEN from Plaintiff’s

                                                                                                                   Complaint with prejudice: and,
                                                  11/18/2020 9:44




                                                                                                               (2) All claims for damages incurred in mitigating the harm to Plaintiff’s employees, for
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                   the increased costs of workers compensation and liability insurance premiums, and,

                                                                                                                   expenses incurred in identifying the defect in the gantry crane are STRICKEN from

                                                                                                                   Plaintiff's Complaint with prejudice.


                                                                                                                                                             BY THE COURT:

                                                                                                                                                             _____________________________
                                                                                                                                                                                        J.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 72 of 105




                                                                                                        DUN-RITE SPECIALIZED                               BERKS COUNTY
                                                                                                        CARRIERS, LLC                                      COURT OF COMMON PLEAS

                                                                                                                 v.                                        DOCKET NO. 20-16692

                                                                                                        SPANCO, INC, and
                                                                                                        SHUPPER-BRICKLE EQUIPMENT CO.                      TRIAL BY JURY OF TWELVE DEMANDED
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                                                           ALTERNATIVE ORDER

                                                                                                               AND NOW, this _______ day of _________________ 2020, upon consideration of

                                                                                                        Defendant, Spanco, Inc.’s, Preliminary Objections to Plaintiff's Complaint, and any response

                                                                                                        thereto, it is hereby ORDERED and DECREED that the Defendants’ Preliminary Objections

                                                                                                        are SUSTAINED. It is further ORDERED that:

                                                                                                                   (1.) All allegations of "conscious disregard and reckless indifference to the interests

                                                                                                                      of others" are STRICKEN from paragraphs 62, 73 and 77 of Plaintiff's Complaint
                                                  11/18/2020 9:44




                                                                                                                      with prejudice; and,
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                   (2) All claims for damages incurred in mitigating the harm to Plaintiff’s employees,

                                                                                                                   increased costs of workers compensation and liability insurance premiums and

                                                                                                                   expenses incurred in identifying the defect in the gantry crane are STRICKEN from

                                                                                                                   Plaintiff's Complaint with prejudice.


                                                                                                                                                             BY THE COURT:

                                                                                                                                                             _____________________________
                                                                                                                                                                                        J.
                                                                                                                  Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 73 of 105



                                                                                                        ROBERT J. SIEGEL, ESQUIRE                        ATTORNEY FOR DEFENDANT
                                                                                                        E-Mail: robert.siegel@zurichna.com               SPANCO, INC.
                                                                                                        Attorney I.D. No: 46717
                                                                                                        DENGLER & LIPSKI
                                                                                                        2000 Market Street, Suite 1100
                                                                                                        Philadelphia, PA 19103
                                                                                                        (215) 861-6705


                                                                                                        DUN-RITE SPECIALIZED                                  BERKS COUNTY
                                                                                                        CARRIERS, LLC                                         COURT OF COMMON PLEAS
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                                     v.                                       DOCKET NO. 20-16692

                                                                                                        SPANCO, INC, and
                                                                                                        SHUPPER-BRICKLE EQUIPMENT CO.                         TRIAL BY JURY OF TWELVE DEMANDED



                                                                                                                          PRELIMINARY OBJECTIONS OF DEFENDANT, SPANCO, INC.,
                                                                                                                                      TO PLAINTIFF'S COMPLAINT

                                                                                                        I.      BACKGROUND

                                                                                                                1.         Plaintiff commenced this action by filing a Complaint in the Court of Common
                                                  11/18/2020 9:44




                                                                                                        Pleas of Berks County on October 9, 2020. See, Exhibit “A” Complaint.
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                2.         This litigation arises out of an alleged incident which occurred on October 9,

                                                                                                        2018. See, Exhibit "A" ¶ 2.

                                                                                                                3.         Plaintiff contends that Defendant, Spanco, Inc. manufactured and distributed a

                                                                                                        gantry crane that collapsed while in use by Plaintiff’s employees resulting in damages to

                                                                                                        Plaintiff. See, Exhibit "A" - ¶¶ 2, 3.

                                                                                                        II.     LEGAL ARGUMENT

                                                                                                                4.         Under Pennsylvania law, preliminary objections in the form of a demurrer,

                                                                                                        "...admits every well-pleaded material fact set forth in the pleadings to which it is addressed as

                                                                                                        well as all inferences reasonably deducible therefrom, but not conclusions of law. In order to

                                                                                                        sustain the demurrer, it is essential that the plaintiff’s complaint indicate on its face that his

                                                                                                        claims cannot be sustained, and the law will not permit recovery. If there is any doubt, this
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 74 of 105




                                                                                                        should be resolved in favor of overruling the demurrer." National Recove1y Systems v.

                                                                                                        Frebraro, 430 A.2d 686 (Pa. Super. 1981).

                                                                                                               5.      Where reasons for dismissal of allegations contained within a complaint are

                                                                                                        clearly established, a Court may strike a complaint or strike allegations by way of preliminary

                                                                                                        objection. See, Witherspoon v. City of Philadelphia, 768 A.2d 1079 (Pa. 2001); Bower v. Bower,

                                                                                                        6 11 A.2d 181 (Pa. 1992); Interstate Traveler Services, Inc. v. Corn. Dept. of Environmental
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                        Resources, 406 A.2d 1020 (Pa. 1979). In the instant matter, Defendants have clearly established

                                                                                                        reasons to sustain the within Preliminary Objections.

                                                                                                        A.     Motion to Strike Counts III (Products Liability) and VI (Negligence) for
                                                                                                        Insufficiency of the Pleading Under Pa.R.C.P. 1028(a)(4).

                                                                                                               6.      Defendants hereby incorporate the preceding paragraphs of their Preliminary

                                                                                                        Objections as if more fully set forth herein.

                                                                                                               7.      Plaintiff has made claims for damages sounding in tort in Count III (Products
                                                  11/18/2020 9:44




                                                                                                        Liability) and IV (Negligence), See Exhibit "A", Count III and IV.
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                               8.      It is well-settled law in Pennsylvania that the economic loss doctrine bars

                                                                                                        recovery in tort where there is no physical injury and the only damages are to the product itself.

                                                                                                        Spivak v. Berks Ridge Corp., 402 Pa. Super. 73, 586 A.2d 402, 405 (Pa. Super. 1991); REM Coal

                                                                                                        Co. v. Clark Equip, Co., 386 Pa. Super. 401, 563 A.2d 128, 132 (Pa. Super. 1989).

                                                                                                               9.      The economic loss doctrine bars recovery for Plaintiff when a claim is brought in

                                                                                                        tort (strict liability or negligence) but no physical injury exists and the only damage is to the

                                                                                                        product itself. New York State Elec & Gas Corp. v. Westinghouse Elec. Corp., 387 Pa. Super.

                                                                                                        537, 564 A.2d 919, 925-926 (Pa. Super. 1989).

                                                                                                               10.     “(R)ecovery in tort is barred in product liability actions between commercial

                                                                                                        enterprises where the only damage alleged is to the product itself… “ REM, supra at 132.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 75 of 105




                                                                                                               11.     Applying the economic loss doctrine must be viewed based on the source of the

                                                                                                        duty plaintiff claims the defendant owes. “Specifically, if the duty arises under a contract

                                                                                                        between the parties, a tort action will not lie from a breach of that duty.” Bilt-Rite Contractors,

                                                                                                        Inc. v. The Architectural Studio, 581 Pa. 454, 866 A2d 270, 288 (Pa 2005).

                                                                                                               12.     In the case at bar, Plaintiff alleges it purchased an aluminum gantry crane

                                                                                                        manufactured by Defendant Spanco, Inc.. See Exhibit "A" - ¶¶11 – 13
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                               13.     Any duty owed by Defendant Spanco, Inc. to Plaintiff arises out of the alleged

                                                                                                        sale of the aluminum gantry crane.

                                                                                                               14.     The sale of the aluminum gantry crane arises out of a contract.

                                                                                                               15.     Thus, any duty owed by Defendant Spanco, Inc. would arise out of the contract.

                                                                                                               16.     The only damage that Plaintiff has suffered is the damaged product itself. Plaintiff

                                                                                                        has not alleged, nor can it allege any physical injury.

                                                                                                               17.     Plaintiff has failed to aver any facts tending to show that it suffered any physical
                                                  11/18/2020 9:44




                                                                                                        harm except to the product itself.
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                               18.     Thus, even when read in the light most favorable to the Plaintiff, the factual

                                                                                                        allegations set forth in Plaintiff’s Complaint as against Defendant, Spanco, Inc., do not support a

                                                                                                        claim for products liability or negligence.

                                                                                                               19.     As Plaintiff has failed to plead any facts which would support any allegations

                                                                                                        beyond that of a breach of contract, Plaintiff’s tort claims as alleged in Counts III (Products

                                                                                                        Liability) and IV (Negligence) are barred under the economic loss doctrine.

                                                                                                               WHEREFORE, it is respectfully requested that this Honorable Court strike Count III and

                                                                                                        IV from Plaintiff’s Complaint, with prejudice.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 76 of 105




                                                                                                        B.    In the Alternative, Motion to Strike Allegations of Conscious Disregard and
                                                                                                        Reckless Indifference to the Interests of Others from Plaintiff’s Complaint Pursuant to
                                                                                                        Pa.R.C.P. No. 1028(a)(2)-(4).

                                                                                                               20.    Defendant hereby incorporates the preceding paragraphs of their Preliminary

                                                                                                        Objections as if more fully set forth herein.

                                                                                                               21.     Plaintiff, in its Complaint, avers that the alleged incident was caused by

                                                                                                        Defendant’s "conscious disregard and reckless indifference to the interests of others". See
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                        Exhibit "A", ¶¶ 62, 73, and 77.

                                                                                                               22.     The Pennsylvania Superior Court has explained:

                                                                                                               Reckless indifference to the interests of others", or as it is sometimes referred to,
                                                                                                               "wanton misconduct", means that "the actor has intentionally done an act of an
                                                                                                               unreasonable character, in disregard to a risk known to him or so obvious that he
                                                                                                               must be taken to have been aware of it, and so great as to make it highly probable
                                                                                                               that harm would follow.

                                                                                                        McClellan v. HMO, 604 A.2d 1053, 1061 (Pa. Super. Ct. 1992) (citations omitted).

                                                                                                               23.     Under Pennsylvania law, recklessness or wantonness requires a showing that the
                                                  11/18/2020 9:44




                                                                                                        actor knew or had reason to know of facts which created a high degree of risk of physical harm
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        to another and that the actor deliberately proceeded to act, or failed to act, in conscious disregard

                                                                                                        of, or indifference to, that risk. SHV Coal, Inc. v. Cont'l Grain Co., 587 A.2d 702, 704 (Pa. 199l)

                                                                                                        (discussing the type of recklessness that must be shown for a finding of punitive damages under

                                                                                                        Pennsylvania law).

                                                                                                               24.     The Pennsylvania Supreme Court has explained:

                                                                                                               Our case law makes it clear that punitive damages are an "extreme remedy"
                                                                                                               available in only the most exceptional matters. Punitive damages may be
                                                                                                               appropriately awarded only when the plaintiff has established that the defendant
                                                                                                               has acted in an outrageous fashion due to either "the defendant's evil motive or his
                                                                                                               reckless indifference to the rights of others." A defendant acts recklessly when
                                                                                                               "his conduct creates an unreasonable risk of physical harm to another [and] such
                                                                                                               risk is substantially greater than that which is necessary to make his conduct
                                                                                                               negligent." Thus, a showing of mere negligence, or even gross negligence, will
                                                                                                               not suffice to establish that punitive damages should be imposed. Rather, the
                                                                                                               plaintiff must adduce evidence which goes beyond a showing of negligence,
                                                                                                               evidence sufficient to establish that the defendant's acts amounted to "intentional,
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 77 of 105




                                                                                                                willful, wanton or reckless conduct..."

                                                                                                        Phillips v. Cricket Lighters, 883 A.2d 439, 445-46 (Pa. 2005).

                                                                                                                25.     Thus, in determining whether punitive damages should be awarded, "[t]he state of

                                                                                                        mind of the actor is vital. The act, or the failure to act, must be intentional, reckless or

                                                                                                        malicious." Feld v. Merriam, 485 A.2d 742, 748 (Pa. 1984). See also, Chambers v. Montgomery,

                                                                                                        192 A.2d 355, 358 (Pa. 1963) ("In determining whether punitive damages should be awarded,
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                        the act itself together with all the circumstances including the motive of the wrongdoer and the

                                                                                                        relations between the parties should be considered").

                                                                                                                26.     In the instant case, Plaintiff s Complaint is completely devoid of any material

                                                                                                        facts demonstrating that Defendant, Spanco, Inc., knew or had reason to know that their alleged

                                                                                                        conduct created an unreasonable risk of physical harm others or that such risk was substantially

                                                                                                        greater than that which is necessary to make their conduct negligent.

                                                                                                                27.     Further, Plaintiff has failed to aver any facts tending to show that Defendant,
                                                  11/18/2020 9:44




                                                                                                        Spanco, Inc., had the state of mind required for a finding of recklessness in that Plaintiff has
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        failed to aver any facts tending to show that Defendant acted deliberately, or failed to act in

                                                                                                        conscious disregard of a known high degree of risk of physical harm.

                                                                                                                28.     Thus, even when read in the light most favorable to the Plaintiff, the factual

                                                                                                        allegations set forth in Plaintiff’s Complaint as against Defendant, Spanco, Inc., support no more

                                                                                                        than a claim for ordinary negligence.

                                                                                                                29.     As Plaintiff has failed to plead any facts, which would support the allegations that

                                                                                                        Defendant, Spanco, Inc., conduct showed a “conscious disregard and reckless indifference to the

                                                                                                        interests of others", Plaintiff’s allegations of same against said Defendant in Paragraphs 62, 73,

                                                                                                        and 77 should be stricken from Plaintiff’s Complaint, with prejudice.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 78 of 105




                                                                                                               WHEREFORE, it is respectfully requested that this Honorable Court strike all

                                                                                                        allegations of “conscious disregard and reckless indifference to the interests of others” from

                                                                                                        Plaintiff’s Complaint, with prejudice.

                                                                                                        C.     Motion to Strike All Claims for Damages Incurred in Mitigating the Harm to
                                                                                                        Plaintiff’s Employees, Increased Costs of Workers Compensation and Liability Insurance
                                                                                                        Premiums, and Expenses Incurred in Identifying the Defect in the Gantry Crane from
                                                                                                        Plaintiff’s Complaint Pursuant to Pa.R.C.P. No. 1028(a)(2)-(4).
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                               30.     Defendant hereby incorporates the preceding paragraphs of its Preliminary

                                                                                                        Objections as if more fully set forth herein.

                                                                                                               31.     Plaintiff has made claims for direct damages incurred in mitigating the harm to

                                                                                                        plaintiff’s employees, indirect damages for the increased costs of workers compensation and

                                                                                                        liability insurance premiums, and, the expenses incurred in identifying the defect in the gantry

                                                                                                        crane. See, Exhibit "A", Relief.

                                                                                                               32.     General damages in a breach of warranty claim in the case of accepted goods are
                                                  11/18/2020 9:44




                                                                                                        the actual difference in the value between the goods as promised and the goods as received. See,
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        13 Pa.C.S.A. Section 2714; AM/PM Franchise Ass’n v. Atlantic Richfield Co., 526 Pa. 110, 118,

                                                                                                        584 A.2d 915 (Pa 1990).

                                                                                                               33.      Consequential damages are “losses that do not flow directly and immediately

                                                                                                        from an injurious act but result indirectly from the act.”. Black’s Law Dictionary

                                                                                                               34.     In order to recover consequential damages, the seller must have had reason to

                                                                                                        know of the buyer’s general or particular requirements and that the consequential damages

                                                                                                        sought were a reasonably foreseeable consequence of the alleged breach at the time of

                                                                                                        agreement. See, AM/PM Franchise, supra. at 920.

                                                                                                               35.     Plaintiff claims for damages incurred in mitigating the harm to plaintiff’s

                                                                                                        employees, the increased costs of workers compensation and liability insurance premiums, and,
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 79 of 105




                                                                                                        the expenses incurred in identifying the defect in the gantry crane are not a reasonably

                                                                                                        foreseeable consequence of the alleged breach as identified in Plaintiff’s Complaint.

                                                                                                               36.     In the instant case, Plaintiff s Complaint is completely devoid of any material

                                                                                                        facts demonstrating that Defendant, Spanco, Inc., knew or had reason to know that their alleged

                                                                                                        conduct could result in said damages.

                                                                                                               37.     Thus, even when read in the light most favorable to the Plaintiff, the factual
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                        allegations set forth in Plaintiff’s Complaint as against Defendant, Spanco, Inc., do not support a

                                                                                                        claim for damages incurred in mitigating the harm to plaintiff’s employees, the increased costs of

                                                                                                        workers compensation and liability insurance premiums, and, expenses incurred in identifying

                                                                                                        the defect in the gantry crane.

                                                                                                               38.     As Plaintiff has failed to plead any facts, which would support the allegations for

                                                                                                        said damages against Defendant, Spanco, Inc., Plaintiff’s allegations of same against said

                                                                                                        Defendant in Plaintiff’s request for Relief should be stricken from Plaintiff’s Complaint, with
                                                  11/18/2020 9:44




                                                                                                        prejudice.
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                               WHEREFORE, it is respectfully requested that this Honorable Court strike Plaintiff’s

                                                                                                        claims for damages for direct damages incurred in mitigating the harm to plaintiff’s employees,

                                                                                                        indirect damages for the increased costs of workers compensation and liability insurance

                                                                                                        premiums, and, the expenses incurred in identifying the defect in the gantry crane from

                                                                                                        Plaintiff’s Complaint, with prejudice.


                                                                                                                                                 DENGLER & LIPSKI




                                                                                                                                                 Robert J. Siegel, Esquire
                                                                                                                                                 Attorney for Defendant,
                                                                                                                                                 Spanco, Inc.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 80 of 105




                                                                                                                                                    VERIFICATION


                                                                                                               ROBERT J. SIEGEL, ESQUIRE, hereby states that he is the attorney of record for

                                                                                                        Defendant, Spanco, Inc., in this action and verifies that the statements made in the foregoing

                                                                                                        Preliminary Objections are true and correct to the best of his knowledge, information and belief.

                                                                                                        The undersigned understands that the statements therein are made subject to the penalties of 18
                                                             3:45 PM Prothonotary Docket No. 20-16692




                                                                                                        Pa.C.S. Section 4904, relating to unsworn falsification to authorities.




                                                                                                                                              Robert J. Siegel, Esquire
                                                                                                                                              Attorney for Defendant, Spanco, Inc.
                                                  11/18/2020 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                   EXHIBIT C
                                                                                                        Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 81 of 105
                                                                                                                  Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 82 of 105



                                                                                                        ROBERT J. SIEGEL, ESQUIRE                       ATTORNEY FOR DEFENDANTS
                                                                                                        E-Mail: robert.siegel@zurichna.com              SHUPPER-BRICKLE EQUIPMENT CO.
                                                                                                        Attorney I.D. No: 46717                         and SPANCO, INC.
                                                                                                        DENGLER & LIPSKI
                                                                                                        2000 Market Street, Suite 1100
                                                                                                        Philadelphia, PA 19103
                                                                                                        (215) 861-6705


                                                                                                        DUN-RITE SPECIALIZED                                BERKS COUNTY
                                                                                                        CARRIERS, LLC                                       COURT OF COMMON PLEAS
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                                 v.                                         DOCKET NO. 20-16692

                                                                                                        SPANCO, INC, and
                                                                                                        SHUPPER-BRICKLE EQUIPMENT CO.                       TRIAL BY JURY OF TWELVE DEMANDED



                                                                                                                 PRELIMINARY OBJECTIONS OF DEFENDANT, SHUPPER-BRICKLE
                                                                                                                        EQUIPMENT, CO., TO PLAINTIFF'S COMPLAINT

                                                                                                        I.      BACKGROUND

                                                                                                                1.      Plaintiff commenced this action by filing a Complaint in the Court of Common
                                                  01/11/2021 9:44




                                                                                                        Pleas of Berks County on October 9, 2020. See, Exhibit “A” Complaint.
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                2.      This litigation arises out of an alleged incident which occurred on October 9,

                                                                                                        2018. See, Exhibit "A" ¶ 2.

                                                                                                                3.      Plaintiff contends that Defendant, Shupper-Brickle Equipment, Co., distributed a

                                                                                                        gantry crane that collapsed while in use by Plaintiff’s employees resulting in damages to

                                                                                                        Plaintiff. See, Exhibit "A" - ¶¶ 2, 3.

                                                                                                        II.     LEGAL ARGUMENT

                                                                                                                4.      Under Pennsylvania law, preliminary objections in the form of a demurrer,

                                                                                                        "...admits every well-pleaded material fact set forth in the pleadings to which it is addressed as

                                                                                                        well as all inferences reasonably deducible therefrom, but not conclusions of law. In order to

                                                                                                        sustain the demurrer, it is essential that the plaintiff’s complaint indicate on its face that his
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 83 of 105




                                                                                                        claims cannot be sustained, and the law will not permit recovery. If there is any doubt, this

                                                                                                        should be resolved in favor of overruling the demurrer." National Recove1y Systems v.

                                                                                                        Frebraro, 430 A.2d 686 (Pa. Super. 1981).

                                                                                                               5.      Where reasons for dismissal of allegations contained within a complaint are

                                                                                                        clearly established, a Court may strike a complaint or strike allegations by way of preliminary

                                                                                                        objection. See, Witherspoon v. City of Philadelphia, 768 A.2d 1079 (Pa. 2001); Bower v. Bower,
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                        6 11 A.2d 181 (Pa. 1992); Interstate Traveler Services, Inc. v. Corn. Dept. of Environmental

                                                                                                        Resources, 406 A.2d 1020 (Pa. 1979). In the instant matter, Defendant has clearly established

                                                                                                        reasons to sustain the within Preliminary Objections.

                                                                                                        A.     Motion to Strike Counts III (Products Liability) and VI (Negligence) for
                                                                                                        Insufficiency of the Pleading Under Pa.R.C.P. 1028(a)(4).

                                                                                                               6.      Defendant hereby incorporates the preceding paragraphs of its Preliminary

                                                                                                        Objections as if more fully set forth herein.

                                                                                                               7.      Plaintiff has made claims for damages sounding in tort in Count III (Products
                                                  01/11/2021 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        Liability) and IV (Negligence), See Exhibit "A".

                                                                                                               8.      It is well-settled law in Pennsylvania that the economic loss doctrine bars

                                                                                                        recovery in tort where there is no physical injury and the only damages are to the product itself.

                                                                                                        Spivak v. Berks Ridge Corp., 402 Pa. Super. 73, 586 A.2d 402, 405 (Pa. Super. 1991); REM Coal

                                                                                                        Co. v. Clark Equip, Co., 386 Pa. Super. 401, 563 A.2d 128, 132 (Pa. Super. 1989).

                                                                                                               9.      The economic loss doctrine bars recovery for Plaintiff when a claim is brought in

                                                                                                        tort (strict liability or negligence) but no physical injury exists and the only damage is to the

                                                                                                        product itself. New York State Elec & Gas Corp. v. Westinghouse Elec. Corp., 387 Pa. Super.

                                                                                                        537, 564 A.2d 919, 925-926 (Pa. Super. 1989).
                                                                                                                    Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 84 of 105




                                                                                                               10.      “(R)ecovery in tort is barred in product liability actions between commercial

                                                                                                        enterprises where the only damage alleged is to the product itself… “ REM, supra at 132.

                                                                                                               11.      Applying the economic loss doctrine must be viewed based on the source of the

                                                                                                        duty plaintiff claims the defendant owes. “Specifically, if the duty arises under a contract

                                                                                                        between the parties, a tort action will not lie from a breach of that duty.” Bilt-Rite Contractors,

                                                                                                        Inc. v. The Architectural Studio, 581 Pa. 454, 866 A2d 270, 288 (Pa 2005).
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                               12.      In the case at bar, Plaintiff alleges it purchased an aluminum gantry crane from

                                                                                                        Shupper-Brickle Equipment Co., See Exhibit "A" - ¶¶11 – 13

                                                                                                               13.      Any duty owed by Defendant Shupper-Brickle to Plaintiff arises out of the alleged

                                                                                                        sale of the aluminum gantry crane.

                                                                                                               14.      The sale of the aluminum gantry crane arises out of a contract.

                                                                                                               15.      Thus, any duty owed by Defendant Shupper-Brickle would arise out of the

                                                                                                        contract.
                                                  01/11/2021 9:44




                                                                                                               16.      The only damage that Plaintiff has suffered is the damaged product itself. Plaintiff
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        has not alleged, nor can it allege any physical injury.

                                                                                                               17.      Plaintiff has failed to aver any facts tending to show that it suffered any physical

                                                                                                        harm except to the product itself.

                                                                                                               18.      Thus, even when read in the light most favorable to the Plaintiff, the factual

                                                                                                        allegations set forth in Plaintiff’s Complaint as against Defendant, Shupper-Brickle, do not

                                                                                                        support a claim for products liability or negligence.

                                                                                                               19.      As Plaintiff has failed to plead any facts which would support any allegations

                                                                                                        beyond that of a breach of contract, Plaintiff’s tort claims as alleged in Counts III (Products

                                                                                                        Liability) and IV (Negligence) are barred under the economic loss doctrine.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 85 of 105




                                                                                                               WHEREFORE, it is respectfully requested that this Honorable Court strike Count III and

                                                                                                        IV from Plaintiff’s Complaint, with prejudice.




                                                                                                        B.    In the Alternative, Motion to Strike Allegations of Conscious Disregard and
                                                                                                        Reckless Indifference to the Interests of Others from Plaintiff’s Complaint Pursuant to
                                                                                                        Pa.R.C.P. No. 1028(a)(2)-(4).
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                               20.    Defendant hereby incorporates the preceding paragraphs of their Preliminary

                                                                                                        Objections as if more fully set forth herein.

                                                                                                               21.     Plaintiff, in its Complaint, avers that the alleged incident was caused by

                                                                                                        Defendant’s "conscious disregard and reckless indifference to the interests of others". See

                                                                                                        Exhibit "A", ¶¶ 62 and 77.

                                                                                                               22.     The Pennsylvania Superior Court has explained:

                                                                                                               Reckless indifference to the interests of others", or as it is sometimes referred to,
                                                                                                               "wanton misconduct", means that "the actor has intentionally done an act of an
                                                  01/11/2021 9:44




                                                                                                               unreasonable character, in disregard to a risk known to him or so obvious that he
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                               must be taken to have been aware of it, and so great as to make it highly probable
                                                                                                               that harm would follow.

                                                                                                        McClellan v. HMO, 604 A.2d 1053, 1061 (Pa. Super. Ct. 1992) (citations omitted).

                                                                                                               23.     Under Pennsylvania law, recklessness or wantonness requires a showing that the

                                                                                                        actor knew or had reason to know of facts which created a high degree of risk of physical harm

                                                                                                        to another and that the actor deliberately proceeded to act, or failed to act, in conscious disregard

                                                                                                        of, or indifference to, that risk. SHV Coal, Inc. v. Cont'l Grain Co., 587 A.2d 702, 704 (Pa. 199l)

                                                                                                        (discussing the type of recklessness that must be shown for a finding of punitive damages under

                                                                                                        Pennsylvania law).

                                                                                                               24.     The Pennsylvania Supreme Court has explained:
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 86 of 105




                                                                                                                Our case law makes it clear that punitive damages are an "extreme remedy"
                                                                                                                available in only the most exceptional matters. Punitive damages may be
                                                                                                                appropriately awarded only when the plaintiff has established that the defendant
                                                                                                                has acted in an outrageous fashion due to either "the defendant's evil motive or his
                                                                                                                reckless indifference to the rights of others." A defendant acts recklessly when
                                                                                                                "his conduct creates an unreasonable risk of physical harm to another [and] such
                                                                                                                risk is substantially greater than that which is necessary to make his conduct
                                                                                                                negligent." Thus, a showing of mere negligence, or even gross negligence, will
                                                                                                                not suffice to establish that punitive damages should be imposed. Rather, the
                                                                                                                plaintiff must adduce evidence which goes beyond a showing of negligence,
                                                                                                                evidence sufficient to establish that the defendant's acts amounted to "intentional,
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                                willful, wanton or reckless conduct..."

                                                                                                        Phillips v. Cricket Lighters, 883 A.2d 439, 445-46 (Pa. 2005).

                                                                                                                25.     Thus, in determining whether punitive damages should be awarded, "[t]he state of

                                                                                                        mind of the actor is vital. The act, or the failure to act, must be intentional, reckless or

                                                                                                        malicious." Feld v. Merriam, 485 A.2d 742, 748 (Pa. 1984). See also, Chambers v. Montgomery,

                                                                                                        192 A.2d 355, 358 (Pa. 1963) ("In determining whether punitive damages should be awarded,

                                                                                                        the act itself together with all the circumstances including the motive of the wrongdoer and the

                                                                                                        relations between the parties should be considered").
                                                  01/11/2021 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                                26.     In the instant case, Plaintiff s Complaint is completely devoid of any material

                                                                                                        facts demonstrating that Defendant, Shupper-Brickle, knew or had reason to know that their

                                                                                                        alleged conduct created an unreasonable risk of physical harm others or that such risk was

                                                                                                        substantially greater than that which is necessary to make their conduct negligent.

                                                                                                                27.     Further, Plaintiff has failed to aver any facts tending to show that Defendant,

                                                                                                        Shupper-Brickle, had the state of mind required for a finding of recklessness in that Plaintiff has

                                                                                                        failed to aver any facts tending to show that Defendant acted deliberately, or failed to act in

                                                                                                        conscious disregard of a known high degree of risk of physical harm.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 87 of 105




                                                                                                               28.     Thus, even when read in the light most favorable to the Plaintiff, the factual

                                                                                                        allegations set forth in Plaintiff’s Complaint as against Defendant, Shupper-Brickle, support no

                                                                                                        more than a claim for ordinary negligence.

                                                                                                               29.     As Plaintiff has failed to plead any facts, which would support the allegations that

                                                                                                        Defendant, Shupper-Brickle, conduct showed a “conscious disregard and reckless indifference to

                                                                                                        the interests of others", Plaintiff’s allegations of same against said Defendant in, but not limited
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                        to Paragraphs 62 and 77 should be stricken from Plaintiff’s Complaint, with prejudice.

                                                                                                               WHEREFORE, it is respectfully requested that this Honorable Court strike all

                                                                                                        allegations of “conscious disregard and reckless indifference to the interests of others” from

                                                                                                        Plaintiff’s Complaint, with prejudice.

                                                                                                        C.     Motion to Strike All Claims for Damages Incurred in Mitigating the Harm to
                                                                                                        Plaintiff’s Employees, Increased Costs of Workers Compensation and Liability Insurance
                                                                                                        Premiums, and Expenses Incurred in Identifying the Defect in the Gantry Crane from
                                                                                                        Plaintiff’s Complaint Pursuant to Pa.R.C.P. No. 1028(a)(2)-(4).
                                                  01/11/2021 9:44




                                                                                                               30.     Defendant hereby incorporates the preceding paragraphs of its Preliminary
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        Objections as if more fully set forth herein.

                                                                                                               31.     Plaintiff has made claims for direct damages incurred in mitigating the harm to

                                                                                                        plaintiff’s employees, indirect damages for the increased costs of workers compensation and

                                                                                                        liability insurance premiums, and, the expenses incurred in identifying the defect in the gantry

                                                                                                        crane. See, Exhibit "A", Relief.

                                                                                                               32.     General damages in a breach of warranty claim in the case of accepted goods are

                                                                                                        the actual difference in the value between the goods as promised and the goods as received. See,

                                                                                                        13 Pa.C.S.A. Section 2714; AM/PM Franchise Ass’n v. Atlantic Richfield Co., 526 Pa. 110, 118,

                                                                                                        584 A.2d 915 (Pa 1990).
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 88 of 105




                                                                                                               33.      Consequential damages are “losses that do not flow directly and immediately

                                                                                                        from an injurious act but result indirectly from the act.”. Black’s Law Dictionary

                                                                                                               34.     In order to recover consequential damages, the seller must have had reason to

                                                                                                        know of the buyer’s general or particular requirements and that the consequential damages

                                                                                                        sought were a reasonably foreseeable consequence of the alleged breach at the time of

                                                                                                        agreement. See, AM/PM Franchise, supra. at 920.
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                               35.     Plaintiff claims for damages incurred in mitigating the harm to plaintiff’s

                                                                                                        employees, the increased costs of workers compensation and liability insurance premiums, and,

                                                                                                        the expenses incurred in identifying the defect in the gantry crane are not a reasonably

                                                                                                        foreseeable consequence of the alleged breach as identified in Plaintiff’s Complaint.

                                                                                                               36.     In the instant case, Plaintiff s Complaint is completely devoid of any material

                                                                                                        facts demonstrating that Defendant, Shupper-Brickle, knew or had reason to know that their

                                                                                                        alleged conduct could result in said damages.
                                                  01/11/2021 9:44




                                                                                                               37.     Thus, even when read in the light most favorable to the Plaintiff, the factual
Received County of Berks Prothonotary’s Office on 03/25/2021




                                                                                                        allegations set forth in Plaintiff’s Complaint as against Defendant, Shupper-Brickle, do not

                                                                                                        support a claim for damages incurred in mitigating the harm to plaintiff’s employees, the

                                                                                                        increased costs of workers compensation and liability insurance premiums, and, expenses

                                                                                                        incurred in identifying the defect in the gantry crane.

                                                                                                               38.     As Plaintiff has failed to plead any facts, which would support the allegations for

                                                                                                        said damages against Defendant, Shupper-Brickle, Plaintiff’s allegations of same against said

                                                                                                        Defendant in Plaintiff’s request for Relief should be stricken from Plaintiff’s Complaint, with

                                                                                                        prejudice.
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 89 of 105




                                                                                                               WHEREFORE, it is respectfully requested that this Honorable Court strike Plaintiff’s

                                                                                                        claims for damages for direct damages incurred in mitigating the harm to plaintiff’s employees,

                                                                                                        indirect damages for the increased costs of workers compensation and liability insurance

                                                                                                        premiums, and, the expenses incurred in identifying the defect in the gantry crane from

                                                                                                        Plaintiff’s Complaint, with prejudice.
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                                                                 DENGLER & LIPSKI




                                                                                                                                                 Robert J. Siegel, Esquire
                                                                                                                                                 Attorney for Defendants
                                                  01/11/2021 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 90 of 105




                                                                                                                                                    VERIFICATION


                                                                                                                ROBERT J. SIEGEL, ESQUIRE, hereby states that he is the attorney of record for

                                                                                                        Defendant, Shupper-Brickle Equipment, Co., in this action and verifies that the statements made

                                                                                                        in the foregoing Preliminary Objections are true and correct to the best of his knowledge,

                                                                                                        information and belief. The undersigned understands that the statements therein are made
                                                             1:41 PM Prothonotary Docket No. 20-16692




                                                                                                        subject to the penalties of 18 Pa.C.S. Section 4904, relating to unsworn falsification to

                                                                                                        authorities.




                                                                                                                                              Robert J. Siegel, Esquire
                                                                                                                                              Attorney for Defendants
                                                  01/11/2021 9:44
Received County of Berks Prothonotary’s Office on 03/25/2021
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                           EXHIBIT D
                                                                                                        Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 91 of 105
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 92 of 105
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 93 of 105
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
                    EXHIBIT E
               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 94 of 105
                                                                                                                 Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 95 of 105




                                                                                                                                            110 William Street-12th   Floor New York, NY 10038–4949   Phone (212) 709-8600   Fax (212) 269-6054




                                                                                                                                                     March 4, 2021


                                                                                                        Mr. Michael Narcisco, President
                                                                                                        Dunrite Specialized Carriers, LLC.
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                        1561 Southern Blvd.
                                                                                                        Bronx, NY 10460


                                                                                                                                               Re: Policy #: 2384 363-4
                                                                                                                                                   RB File # R 001 92 49 19

                                                                                                        Dear Mr. Narcisco,

                                                                                                               As the Group Manager for Safety Group #251 with The State Insurance Fund, of which
                                                                                                        you are a member, this will serve to confirm that your experience rating modification promulgated
                                                                                                        by The New York Compensation Insurance Rating Board effective 10/1/20 is a 1.45.

                                                                                                                Please note that the primary reason for your experience modification rate is 1.45 is due to
                                                                                                        the fact that there were two unusual large claims from 2018.

                                                                                                                It is therefore quite apparent that your experience modification rate is not a true reflection
                                                                                                        of your loss prevention and loss control practices. It is merely a reflection of the two unusual large
                                                                                                        claims. If these claims were removed from your experience, your 10/1/20 experience modification
                                                                                                        rate would be approximately .87.

                                                                                                                If there are any questions regarding this matter, or if we can be of assistance in any other
                                                                                                        matter, please do not hesitate to contact us.

                                                                                                                                                           Sincerely,




                                                                                                                                                           Tara Edwards
                                                                                                                                                           Underwriter
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                  EXHIBIT F
                                                                                                        Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 96 of 105
                                                                                                                                   Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 97 of 105
                                                                                                                                                               THE STATE INSURANCE FUND
                                                                                                                                                                           199 Chur<h SL New York NY, 10007-1100
                                                                                                                                                                                       (888) 87s-5790

                                                                                                                                              Document Type:                       Group No:              Period Covered:           R.B. File No:
                                                                                                                                                   AUDIT                               251        10r0r,20r8 To 10101/2019          00t9249,t9R

                                                                                                                             INST'RED     :         z 2aat 363-4                                       GROUP I'TAIiIAGER    :        251
                                                                                                                                                                                                                                                         Policy No:
                                                                                                                             DI'N-RIIE SPECIAIIZED CARRIERS,                             LLC           TOVELL SAFETY }{GI'T       CO.,   LLC        z    23A4 363-4
                                                                                                                             1561 SOUTHERN B'"\'D.                                                     110 flILLIA}{ STREET 12EII FI,R                       Date:
                                                                                                                             BRONX Mr 104 60                                                           NE1I YORK NY 10038
                                                                                                                                                                                                                                                        L2/02/2Or9
                                                                                                                                                                                                                                                    Document Number:

                                                                                                                                                                                                                                                    a1000103947?

                                                                                                             *   pERtoo oF   covEiacE   BEG|NS aND ENDS   ar rwELvE al{o   ol{E   lNurE o cLocK a.lll, EASTERN STaNDARD TlltlE
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                                                                       INFORMATION PAGE AUDIT



                                                                                                            ITEM# CODE CLASSIFICATION DESCRIPTION                                                            PAYROLL             X RATE     = SIF I4ANUAL
                                                                                                                                                                                                                                  PER   $1,00 RATE PREMIUM

                                                                                                                  1.8293      STORAGE WAREHOUSES-FURNITURE&DVRS-U                                                  6L9,674         L3 75                85 , 205. 18
                                                                                                                  2.    88r.0 CLERICAL OFFICE EMPLOYEES NOC-U                                                      578,359          0 L8                 L,221,.05
                                                                                                                  3. 3724        MACHINERY ERECTION INSTALL                            NOC&DRVR                           100       6 96                     6. 96
                                                                                                                  4. 9126        TERRITORY 1 DIFFERENTIAL O. O%
                                                                                                                  5. 82 93       STORAGE WAREHOUSES- FURNITURE&DVRS-U                                                     100      r-3. 75                     L3.75
                                                                                                                  6. 8809        EXECUTIVE OFFICERS  N. O.  ETC-U             C.                                     37   ,700      0.28                     1,05. 56
                                                                                                                  7. 8293        STORAGE        WAREHOUSES- FURNITURE&DVRS-U                                              r.00      L3.75                      13.75
                                                                                                                  8.8293         STORAGE        WAREHOUSES- FURNITURE&DVRS-U                                              100       L3.75                      L3.75
                                                                                                                  9.8293         STORAGE        WAREHOUSES-FURNITURE&DVRS-U                                               100       L3.75                      L3.75
                                                                                                                 L0.8293         STORAGE        WAREHOUSES- FURNITURE&DVRS-U                                              100       13.75                      13.75

                                                                                                                 1"1    MANUAL PREMIUM                                                                                                                  86, 607 . s0
                                                                                                                 L2     EXPERIENCE RATING CHARGE 6%                           OF (ITEM          11.)                                                     5 , 196.45
                                                                                                                 13     TOTAL I4ODIFIED            PREMIUM                                                                                              91,803.95
                                                                                                                 L4     NY CONSTR CLASS CREDIT 4% OF (ITEM 13)                                                                                           3, 672 . 16cR
                                                                                                                 15     TOTAL STANDARD PREIVIUI'4                                                                                                       88, L3r.79
                                                                                                                 16     NYsrF DTSCOUNT 25% OF (rrEtl 15).                                                                                               22, 032.95cR
                                                                                                                 L7     EXPENSE CONSTANT                                                                                                                     250.00
                                                                                                                 18     TERRORISM PREI,lIUM.                                                                                                                 76L.7t
                                                                                                                 19     NATURAL DISASTER AND CATASTROPHE PREMIUM                                                                                              133.63
                                                                                                                 20. TOTAL         PREII4IUM .                                                                                                          67   ,244.L8
                                                                                                                 2t.    ASSESSI\,IENT CHARGE 1,2.1% OF ( ITEM                            20 LESS ITEM 17 )                                               8 , 106. 30
                                                                                                                 22.    TOTAL PREMIUIV + ASSESSMENTS.                                                                                                   75,350.48




                                                                                                                        CREDIT FOR PREVIOUS DEPOSIT PREMII'M.                                                                                         8,862.97CR
                                                                                                                        CREDIT FOR PRSVIOUS INSTAI,I,I{EITTS .                                                                                              .7lCR
                                                                                                                                                                                                                                                        97 ,492
                                                                                                                  A.    TOTAL CREDIT FOR PREVIOUS PREMII'M. .                                                                                       106,355.58CR

                                                                                                                   B.   TOTAIJ PREI{IIrM          +   ASSESSMEMIS (ITEM                    22).                                                         75,350.48


                                                                                                                              THIS IS NOT A    BILL.   IMPORTAiIT PREiIIIUi' CALCULATION, PLEASE RETAIN FOR YOUR RECORDS.
                                                                                                                                                                 (SEE REVERSE SIDE FOR CONDITIONS)
                                                                                                                                                                                                                  PAGE                              1   CONT



                                                                                                        NIF2S / NIF2SAAVz (10/2017)
                                                                                                                                     Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 98 of 105
                                                                                                                                                        THE STATE INSURANCE FUND
                                                                                                                                                                    I99 Chur<h St NewYotk NY,10007-1100
                                                                                                                                                                                   (888) 875-5790

                                                                                                                                          Document Type:                     Group No                Period Co\rered:                  R.B. File No:
                                                                                                                                       INFORMATION PAGE                          251         10101 12019 T      O 10tO1 t2020          00192/tglgR

                                                                                                                           INSI'RED :           z 2384 363-4                                    GROT     P   I'IANAGER:                25t
                                                                                                                                                                                                                                                           Poliry No:
                                                                                                                           DT'N-RITE SPECIAI.IZED CARRIERS,                        T,LC         LOVELL SAFEry MGr'$                 CO..   LLC         z   2344 363-4
                                                                                                                           1551 SOUTIIERN BLVD           .                                      110 WILI,IAM STREET 12IH ELR                                 Date:
                                                                                                                           BRONX NY 104 60                                                      NEW YORK NY 10038
                                                                                                                                                                                                                                                         oa/26/2020
                                                                                                                                                                                                                                                       Document Number:

                                                                                                                                                                                                                                                       E1000127388{
                                                                                                                                                                                                                                                              lrp    t0t6
                                                                                                             *   pEEoD oF covERAGE SEGrr{s aND ENDS AT TwELvE aNo   ol'lE   INUIE o'cLocK A.il. EAsrERl{   sT   I{DARD   n    E

                                                                                                             TYPE oF BUSINESS: LIMITED LIABILITY COMPAIIY
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                                                                              INFORMATION PAGE REVISED


                                                                                                            THIS POLICY COVERS THE FOLLOWING LOCATIONS

                                                                                                                    156],    SOUTHERN BLVD.                                                    l,-   3     EFF:          03   /L9 /20L6
                                                                                                                                BRONX NY 10450
                                                                                                                    ].546 I4INFORD PLACE                                                       2-L         EFF:          03/L9/20L6
                                                                                                                             BRONX NY L0460
                                                                                                                    1571 SOUTHERN BLVD.                                                        3-9         EFF:          03   /L9 /20L6
                                                                                                                             BRONX NY 10460
                                                                                                                     96   LAKE STREET                                                          4-7         EFF:          03/Le/20L6
                                                                                                                              WHITE PLAINS NY                  10504

                                                                                                            THE PREMIUM FOR THIS POLICY WILL BE DETERMINED BY OUR MANUALS OF RULES, CLASSIF-
                                                                                                            TCATIONS, RATES AND RATING PLANS. ALL INFORMATION REQUIRED BELOW IS SUBIECT TO
                                                                                                            VERIFICATION AND CHANGE BY AUDIT'


                                                                                                             ITEM# CODE CLASSIFICATION DESCRIPTION                                                   ESTIMATED                    X RATE = SIF MANUAL
                                                                                                                                                                                                     PAYROLL                        PER $1,00 RATE PREII4IUM


                                                                                                             REBILLED TO CHANGE PAYROLL PER INSURED'S REQUEST

                                                                                                                  1.8293       STORAGE WAREHOUSES- FURNITURE&DVRS-U                                             770, 000              11.48              88, 396. 00
                                                                                                                  2.   3724 MACHINERY ERECTION INSTALL NOC&DRVR                                                  32,O73                6 .44               2,065. s0
                                                                                                                  3.   9L26 TERRITORY 1 DIFFERENTIAL O. O%
                                                                                                                                                                                                                                                              759.35
                                                                                                                  4.   8810 CLERICAL OFFICE EI,IPLOYEES NOC-U                                                   446 ,67 4              0 .L7
                                                                                                                                                                                                                                                              23L.03
                                                                                                                  5.   87 42 SALESPERSONS t COLLECTORS OR MESSENGE                                                  62,440             o .37
                                                                                                                  6.   8809 EXECUTIVE OFFICERS N. O. C. ETC-U                                                       45,000             0 .24                  108 .00
                                                                                                                                                                                                                                       o .L7                  404 .63
                                                                                                                  7.   8873 TELECOMMUTER REASSIGNED EMPLOYEES                                                   2   38, 019

                                                                                                                  8 . MANUAL PREMIUM                                                                                                                     91, 964 . 51
                                                                                                                                                                                                                                                          3 , 678. 58
                                                                                                                  9 . EXPERIENCE RATING CHARGE 4% OF (ITEM 8)
                                                                                                                 10 TOTAL MODIFIED PREluIUl,l                                                                                                            9s, 643.09
                                                                                                                 11 NYSIF DISCOUNT 10:x OF (ITEM 1O).                                                                                                     9, 564. 31cR
                                                                                                                 a2 EXPENSE CONSTANT                                                                                                                          250.00
                                                                                                                 13. TERRORISM PREMIUIV.                                                                                                                      908. 70
                                                                                                                 L4, NATURAL DISASTER AND CATASTROPHE PREMIUM                                                                                                 L59 .42
                                                                                                                 L5. TOTAL ESTII.IATED ANNUAL PREI'4IUI.I                                                                                                87 , 396. 90
                                                                                                                 15. ASSESSMENT CHARGE 12.6% OF (ITEM 15 LESS ITEM 12 )                                                                                  10, 980. 51

                                                                                                                                                                                                                                                           PAGE 3       CONT.




                                                                                                        NtFzS / NlFloSV2 (01/2017)
                                                                                                        z
                                                                                                        3
                                                                                                        z
                                                                                                                                                                                                                                              ll   5!
                                                                                                                                                                                       =Ez3                                                   ll   'r:
                                                                                                                                                                                                            1...                              [;r                       t
                                                                                                                                                                                                                              E               IIHf;
                                                                                                                                                                                                                                                                             8B
                                                                                                                                                                              I                                                                                              12
                                                                                                                                                                                                                                              ll   Es
                                                                                                                      9.                            f       . &e.                                                             I                                              gg
                                                                                                                                                                                                                                        .ri                                            -{
                                                                                                                                                                                                                              I         =
                                                                                                                                                                                                                                        o     ll;E
                                                                                                                                                                                                                                        I     llEt                                     m
                                                                                                                                                                                                                                        =                                          E   o
                                                                                                                                                                                                                                                                                       -{
                                                                                                                                                                                                                              8         r II EE
                                                                                                                                                                                                                                        o                                          I -l
                                                                                                                                                                                        g8q                                   I!        a Iqi                                          m
                                                                                                                      -t        ?!xRs                                                   -t. -t                                                                                    g!
                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                        |n
                                                                                                                                                                                                                                              II   EE              t              ;r z
                                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                        -=52                                            I                                            c
                                                                                                                                                                                                                                        h lt !                                    ii v
                                                                                                                                                                                                                                        |n ll r
                                                                                                                                                                                                                                        =                                          :z
                                                                                                                                                                                                                                                                             Bd    g   o
                                                                                                                                                                                                                                        s llII t                         E             m
                                                                                                                                                                                        Hec                                               IE                                 .;    E
                                                                                                                                                                                                                                                                                       .!I
                                                                                                                                                                                                                                                                         B
                                                                                                                                                                                                                                        o                                    ed
                                                                                                                                                                                                                                        o-
                                                                                                                                                                                                                                              ll i                                     cz
                                                                                                                                                                                                                                                                                        E,
                                                                                                                                                                                                                                                                 uEg
                                                                                                                                                                                                    EN
                                                                                                                                                                                                    Y.                                                            E.
                                                                                                                                                                          I             9ei                                                                       FE         !d




                                                                                                                       i!       EE                                                            3e   . a!!'   e.?r   g:
                                                                                                                       Ee s9                                 8a:                                     ;ii.
                                                                                                                                                             B!l
                                                                                                                                                                                                            ;;i:1 3€:; E:E iAil;; :;l; i; i!EEE
                                                                                                        a
                                                                                                                           €3                                           isiiEif:Ee:i ;!E                          i::t ;ic ii;cit ;$;g;qi
                                                                                                                       3?' oI                                 :r
                                                                                                                                                        i                                     1!i:ii:       +rtii
                                                                                                                            :
                                                                                                                                9,                                                                                                                       iliii 4i i
                                                                                                                                                              +a
                                                                                                                                                                                              IE: i;: ;:ii; Eiii:s;;fils:
                                                                                                                                            z                 io
                                                                                                                                                        3
                                                                                                                                                              t:
                                                                                                                                                                                             ;it i;" iE'-ir                                                                       il,
                                                                                                                                       EI                     rl                                                                                                                  8il
                                                                                                                                        it              I      d;
                                                                                                                                                                        iiliilliilii i?; i;i ;i;:i
                                                                                                                                                                                      tg AF.s !"-ri-                                                                              Hq
                                                                                                                                        ri                     B'                                ;e g:!
                                                                                                                                                        e                                                   {="=.9
                                                                                                                                io                             EE                                                       iiii iiiiiiiii iBiii Elr                              E   fi=
                                                                                                                                                                                                                                                                                  =i
                                                                                                                                            "
                                                                                                                                I                             5T                   I                                                                                              t6
                                                                                                                                            E           =                                        E:
                                                                                                                                                               {:                                g-- iig
                                                                                                                                                                                                     8r, Eii::          Eiiii:;:iiEii:EiEsF
                                                                                                                                                                                                                        +ti= i" .cr;€- a 1i Ho                                    <a
                                                                                                                                                                                                                                                                                  ox
                                                                                                                                                                                                            ariEi                                            =
                                                                                                                                                                                                                                                                                  *'
                                                                                                        I                                               5                                                                                                _             Ea
                                                                                                                                                                                                                                                                       itr
                                                                                                                                                        a
                                                                                                                                                                                                 ?E    iis i:E:i        ;* iE ;!qii ii'i
                                                                                                                                                                                                                        si:        :;         !i3r3                               !6
                                                                                                                                                                                                                                                                                  s,
                                                                                                                                                                                                                                                                                             Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 99 of 105




                                                                                                                                                                                                                                                                                  ia
                                                                                                                                                        7
                                                                                                            :=4                  EEE            f
                                                                                                                                 *34                                                                                                                                              94
                                                                                                                                                                                                                                                                                  =r
                                                                                                                                                                                                                                                                                  60
                                                                                                                      9-
                                                                                                                                 2ci            i
                                                                                                                                                d                                                                                                                                 o=
                                                                                                            -E-3                                                    o                                                                                                             o-9
                                                                                                            aE    t   *!
                                                                                                            ;s!                  EEB
                                                                                                                                 .;E            ts
                                                                                                                                                                                     ffiffiffi$*islllll                                                                           ot
                                                                                                                                                                                                                                                                                  l!o
                                                                                                                      E                         a             F=                                                                                                                  ,>
                                                                                                                                     eE                       Fn                  iH                                                                                              m,
                                                                                                                                                                                                                                                                                  ,d
                                                                                                                                      o
                                                                                                                      E;                                                                                                                                                           $
                                                                                                                                                                                                                                                                                   1
                                                                                                                                      ,?.
                                                                                                                                       n                                                                                                                                      :    rE
                                                                                                             S9       Ir               ,
                                                                                                                                      :,'                                                                                                                                          :5
                                                                                                                                       -                                                                                                                               Ei          ir
                                                                                                             7Z       ga                                                                                                                                                           l2
                                                                                                                                                                                                                                                                                   B

                                                                                                                                                                                                                                                                                   E
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
                                                                                                                                                          E




                                                                                                                                                              ..
                                                                                                                                                              E



                                                                                                                                                                   E


                                                                                                                                                                   E
                                                                                                                                                         IEE

                                                                                                                                                         sEg
                                                                                                                                                          .8
                                                                                                                                                          Eh




                                                                                                        z
                                                                                                        J
                                                                                                        z
                                                                                                        a
                                                                                                                I
                                                                                                                                          9e
                                                                                                                                          E2
                                                                                                                                          ;!
                                                                                                                                          EP
                                                                                                                                          f;                       E


                                                                                                                                          FE
                                                                                                                                          TE
                                                                                                                                                          6E
                                                                                                                                     =                                           -{
                                                                                                                                     o                                 o         I
                                                                                                                                     T    E!                                     m
                                                                                                                                                               E
                                                                                                                                                                             E
                                                                                                                                                                                 .D
                                                                                                                                     =    i,;                                    -{
                                                                                                                                     o
                                                                                                                                       E:
                                                                                                                                                                       NP
                                                                                                                                                                                 -{
                                                                                                                                       9a
                                                                                                                                     t "E
                                                                                                                a                         EE
                                                                                                                                                               B
                                                                                                                                                                            E; z
                                                                                                                                     o
                                                                                                                                     It
                                                                                                                                          ,i                                     tn
                                                                                                                                                                                       Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 100 of 105




                                                                                                                                     !                                           cIl
                                                                                                                                     -                                           2
                                                                                                                                     €                                       8
                                                                                                                                                a                  E
                                                                                                                                                                                 o
                                                                                                                                                                                 m
                                                                                                                                                I                  r
                                                                                                                                     o                             s         t 1Tc
                                                                                                                                     o          ;                      ir
                                                                                                                                                                       F       z
                                                                                                                                                         uEg                     I
                                                                                                                                                          -8
                                                                                                                                                          t-
                                                                                                                                                          "E
                                                                                                                                                    63
                                                                                                            I
                                                                                                                    L;;; ib   i' L
                                                                                                                                                    Yz
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
                                   EXHIBIT G
                                Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 101 of 105
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 102 of 105
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
                EXHIBIT H
               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 103 of 105
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692
               Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 104 of 105
                                                                                                                Case 5:21-cv-01679-AB Document 1 Filed 04/09/21 Page 105 of 105




                                                                                                                                         CERTIFICATE OF SERVICE

                                                                                                               I, Theresa A. Langschultz, certify that on March 25, 2021, I served a true and correct

                                                                                                        copy of Plaintiff’s Motion to Transfer to Major Jury, Supporting Memorandum of Law, and

                                                                                                        Exhibits upon all counsel of record via the Court’s electronic filing system, and via electronic

                                                                                                        mail pursuant to Pa.R.C.P. 205.4(g) to the following addresses:

                                                                                                               Robert J. Siegel
Received County of Berks Prothonotary’s Office on 03/25/2021 9:44 PM Prothonotary Docket No. 20-16692




                                                                                                               DENGLER & LIPSKI
                                                                                                               2000 Market Street, Suite 1100 Philadelphia, PA 19103
                                                                                                               (215) 861-6705
                                                                                                               robert.siegel@zurichna.com

                                                                                                               Counsel for Spanco, Inc. and Shupper-Brickle Equipment Co.

                                                                                                                                                                               /s/ Theresa A. Langschultz
                                                                                                                                                                                 Theresa A. Langschultz




                                                                                                                                                         8
